Exhibit 10.2

 

CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of October 16, 2013, among CIM URBAN PARTNERS, L.P., a Delaware
limited partnership (“Borrower”), CIM URBAN REIT, LLC, a Delaware limited
liability company (“CIM Urban REIT”), each Lender that is a party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
“Administrative Agent”).

 

R E C I T A L S

 

A.                                    Reference is hereby made to that certain
Credit Agreement dated as of August 28, 2013 (as modified, amended, renewed,
extended, or restated from time to time, the “Credit Agreement”), executed by
Borrower, CIM Urban REIT, the Lenders party thereto, and Bank of America, N.A.,
as Administrative Agent (Administrative Agent and Lenders are individually
referred to herein as a “Credit Party” and collectively referred to herein as
the “Credit Parties”).

 

B.                                    Borrower and CIM Urban REIT have requested
that Administrative Agent and Lenders (i) consent to the proposed merger and
other transactions contemplated thereby (the “Proposed PMC Merger”) as set forth
in the Agreement and Plan of Merger dated as of July 8, 2013, entered into by
and among CIM Urban REIT, CIM Merger Sub, LLC, a Delaware limited liability
company and wholly owned subsidiary of CIM Urban REIT, PMC Commercial Trust, a
Texas real estate investment trust, and Southfork Merger Sub, LLC, a Delaware
limited liability company and wholly owned subsidiary of PMC Commercial Trust
(the “PMC Merger Agreement”); (ii) release CIM Urban REIT as a Guarantor of the
Obligations under the Credit Agreement; and (iii) amend certain provisions of
the Credit Agreement.

 

C.                                    Administrative Agent and Lenders are
willing to consent to the Proposed PMC Merger and to release CIM Urban REIT as a
Guarantor, subject to the terms and conditions hereinafter set forth.

 

D.                                    Borrower, CIM Urban REIT, Administrative
Agent and the Lenders have agreed, upon the following terms and conditions, to
amend the Credit Agreement as provided herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Terms and References. Unless otherwise
stated in this Amendment (a) each term used herein that is defined in the Credit
Agreement shall have the meaning assigned to such term in the Credit Agreement
prior to giving effect to the amendments set forth in Section 3 hereof, and
(b) except as otherwise provided to the contrary, references to “Sections” are
to the Credit Agreement’s sections.

 

2.                                      Consent.

 

(a)                                 Subject to the conditions precedent in
Section 6(a) hereof, Administrative and Lenders hereby consent to the Proposed
PMC Merger pursuant to, and substantially in accordance with, the PMC Merger
Agreement and agree that the consummation of the Proposed PMC Merger pursuant
to, and substantially in accordance with, the PMC Merger Agreement shall not
constitute a Default or an Event of Default under the Loan Documents, result in
the termination of the Credit Agreement or, except as otherwise provided in this
Amendment, modify the rights or obligations of the parties under the Loan
Documents; provided that such consent shall cease to be effective if the Merger
Effective Date (defined below) does not occur on or before March 31, 2014.

 

--------------------------------------------------------------------------------


 

(b)                                 For purposes hereof, the “Merger Effective
Date” means the date that the Proposed PMC Merger is consummated pursuant to,
and substantially in accordance with, the PMC Merger Agreement.

 

(c)                                  On the Merger Effective Date, Borrower
shall notify Administrative Agent that the Merger Effective Date has occurred.

 

(d)                                 Within five (5) Business Days after the
Merger Effective Date, Borrower shall execute and deliver to Administrative
Agent:

 

(i)                                     a certificate of a Responsible Officer
of Borrower stating that the Proposed PMC Merger has been consummated pursuant
to the terms of the PMC Merger Agreement, to which shall be attached true and
correct copies of the documents and instruments executed and delivered in
connection with the Proposed PMC Merger;

 

(ii)                                  a certificate of a Responsible Officer of
Borrower certifying any changes to (A) the Organization Documents of each Loan
Party (as such term is amended by Section 3 hereof), and (B) signatures and
incumbency of officers of each Loan Party (as such term is amended by Section 3
hereof); and

 

(iii)                               certificates of existence and good standing
for each Loan Party (as such term is amended by Section 3 hereof) issued by its
state of organization or the equivalent certificates, if any, from the
applicable Governmental Authorities.

 

3.                                      Amendments to the Credit Agreement.
Subject to the conditions precedent in Section 6(b) hereof, on and as of the
Merger Effective Date, the Credit Agreement (including schedules and exhibits
thereto) shall be amended in its entirety in the form of Exhibit A attached
hereto.

 

4.                                      Amendments to other Loan Documents.

 

(a)                                 All references in the Loan Documents to the
Credit Agreement shall henceforth include references to the Credit Agreement, as
modified and amended hereby, and as may, from time to time, be further amended,
modified, extended, renewed, and/or increased.

 

(b)                                 Any and all of the terms and provisions of
the Loan Documents are hereby amended and modified wherever necessary, even
though not specifically addressed herein, so as to conform to the amendments and
modifications set forth herein.

 

5.                                      Release of CIM Urban REIT.

 

(a)                                 Subject to the conditions precedent in
Section 6(b) hereof, on and as of the Merger Effective Date, each of the Credit
Parties shall be deemed to have released and discharged CIM Urban REIT, LLC from
any and all obligations and liabilities of CIM Urban REIT, LLC to the Credit
Parties under the Loan Documents (including the CIM Urban REIT Guaranty and this
Amendment).

 

(b)                                 CIM Urban REIT hereby confirms that, unless
the Merger Effective Date occurs, the release set forth in Section 5(a) above
shall not become effective and nothing contained herein shall in any way impair,
release, discharge or otherwise affect the obligations of CIM Urban REIT under
the CIM Urban REIT Guaranty or the other Loan Documents to which it is a party.

 

2

--------------------------------------------------------------------------------


 

6.                                      Conditions Precedent.

 

(a)                                 The consent set forth in Section 2 hereof is
subject to the following conditions:

 

(i)                                     Administrative Agent receives fully
executed counterparts of this Amendment signed by the Loan Parties and the
Credit Parties.

 

(ii)                                  The representations and warranties in this
Amendment shall be true and correct in all material respects on and as of the
date of this Amendment.

 

(iii)                               After giving effect to this Amendment, no
Default exists.

 

(b)                                 The amendments set forth in Section 3 and
Section 4 hereof and the release set forth in Section 5 hereof are subject to
the following conditions:

 

(i)                                     The representations and warranties in
this Amendment shall be true and correct in all material respects on and as of
the Merger Effective Date.

 

(ii)                                  No Default exists on and as of the Merger
Effective Date.

 

(iii)                               The Merger Effective Date occurs on or
before March 31, 2014.

 

(iv)                              On or before the Merger Effective Date,
Borrower pays to Administrative Agent all fees due and payable in connection
with this Amendment.

 

7.                                      Ratifications. Each of Borrower and CIM
Urban REIT (a) ratifies and confirms all provisions of the Loan Documents as
amended by this Amendment, (b) except as otherwise provided in this Amendment to
the contrary, ratifies and confirms that all guaranties, assurances, and liens
granted, conveyed, or assigned to Administrative Agent and Lenders under the
Loan Documents are not released, reduced, or otherwise adversely affected by
this Amendment and continue to guarantee, assure, and secure full payment and
performance of all present and future Obligations, and (c) agrees to perform
such acts and duly authorize, execute, acknowledge, deliver, file, and record
such additional documents, and certificates as Administrative Agent may
reasonably request in order to create, perfect, preserve, and protect those
guaranties, assurances, and liens.

 

8.                                      Representations. Each of Borrower and
CIM Urban REIT represents and warrants to Administrative Agent and Lenders that
as of the date of this Amendment: (a) this Amendment has been duly authorized,
executed, and delivered by each Loan Party; (b) no action of, or filing with,
any Governmental Authority is required to authorize, or is otherwise required in
connection with, the execution, delivery, and performance by the Loan Parties of
this Amendment; (c) the Loan Documents, as amended by this Amendment, are valid
and binding upon each Loan Party and are enforceable against each Loan Party in
accordance with their respective terms, except as limited by Debtor Relief Laws;
(d) the execution, delivery, and performance by each Loan Party of this
Amendment do not require the consent of any other Person and do not and will not
constitute a violation of any Laws, agreements, or understandings to which any
Loan Party is a party or by which any Loan Party is bound; (e) all
representations and warranties in the Loan Documents are true and correct in all
material respects except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (ii) that the representations and
warranties in subsections (a), (b) and (c) of Section 6.05 shall be deemed to
refer to the most recent statements

 

3

--------------------------------------------------------------------------------


 

furnished pursuant to subsections (a), (b) and (c), respectively, of
Section 7.01, and (iii) to the extent that the facts on which any of them were
based have been changed by transactions contemplated or permitted by the Credit
Agreement; and (vi) no Default exists.

 

9.                                      Continued Effect. Except to the extent
amended hereby, all terms, provisions and conditions of the Credit Agreement and
the other Loan Documents, and all documents executed in connection therewith,
shall continue in full force and effect and shall remain enforceable and binding
in accordance with their respective terms.

 

10.                               Miscellaneous. Unless stated otherwise (a) the
singular number includes the plural and vice versa and words of any gender
include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, (c) if any part of
this Amendment is for any reason found to be unenforceable, all other portions
of it nevertheless remain enforceable, (d) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document, and (e) delivery of an executed counterpart of a
signature page to this Amendment by telecopier, electronic mail or other
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Amendment. Borrower shall pay the reasonable out-of-pocket
fees and expenses of Administrative Agent’s counsel in connection with the
preparation, negotiation, execution and delivery of this Amendment.

 

11.                               Governing Law. Pursuant to Section 5-1401 of
the New York General Obligations Law, the substantive laws of the State of New
York applicable to agreements made and to be performed entirely within such
state, without regard to the choice of law principles that might otherwise
apply, shall govern the validity, construction, enforcement and interpretation
of this Amendment.

 

12.                               Parties. This Amendment binds and inures to
the Loan Parties and the Credit Parties and their respective successors and
permitted assigns.

 

13.                               Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES
THAT, AS OF THE DATE HEREOF AND AS OF THE MERGER EFFECTIVE DATE, THE OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE ABSOLUTE AND UNCONDITIONAL
WITHOUT ANY RIGHT OF RESCISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY SUCH
OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
LENDER. EACH LOAN PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES EACH CREDIT PARTY, AND EACH CREDIT PARTY’S PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM
ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER ARISING FROM OR UNDER THE LOAN DOCUMENTS,
AND THE TRANSACTION EVIDENCED THEREBY, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE HEREOF
WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF
ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
ANY CONTRACTING

 

4

--------------------------------------------------------------------------------


 

FOR, CHARGING, TAKING, RESERVING, COLLECTING, OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE.

 

14.                               ENTIRETIES. THE CREDIT AGREEMENT AS AMENDED BY
THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE
SUBJECT MATTER OF THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

EXECUTED as of the date first stated above.

 

 

BORROWER:

 

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

 

By:

CIM URBAN PARTNERS GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

 

Name:

David Thompson

 

 

 

Title:

Vice President & CFO

 

 

 

 

 

CIM URBAN REIT:

 

 

 

 

CIM URBAN REIT, LLC, a Delaware limited liability

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President & CFO

 

Signature Page to CIM Urban Partners, L.P.

Consent and First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Julia Elterman

 

 

Name:

Julia Elterman

 

 

Title:

VP

 

Signature Page to CIM Urban Partners, L.P.

Consent and First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Mark A. Muller

 

 

Name:

Mark A Muller

 

 

Title:

Authorized Officer

 

Signature Page to CIM Urban Partners, L.P.

Consent and First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jonathan Slusher

 

 

Name:

Jonathan Slusher

 

 

Title:

Assistant Vice President

 

Signature Page to CIM Urban Partners, L.P.

Consent and First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

To induce the Credit Parties to enter into this Amendment, the undersigned
hereby consent and agree (a) to its execution and delivery and terms and
conditions thereof, (b) that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any guaranties, assurances, or
other obligations or undertakings of any of the undersigned under any Loan
Documents, (c) waive notice of acceptance of this Amendment, which Amendment
binds each of the undersigned and their respective successors and permitted
assigns and inures to the benefit of Administrative Agent and their respective
successors and permitted assigns, and (d) expressly acknowledge and agree to the
terms and conditions of Section 13 of this Amendment.

 

 

CIM/J STREET HOTEL SACRAMENTO, L.P.,

 

a California limited partnership

 

 

 

 

By:

CIM/J Street Hotel Sacramento GP, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

 

 

 

 

CIM/OAKLAND 1 KAISER PLAZA, LP,

 

a Delaware limited partnership

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

 

 

 

 

CIM/OAKLAND 2353 WEBSTER, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

Signature Page to CIM Urban Partners, L.P.

Consent and First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CIM/OAKLAND CENTER 21, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

 

 

 

 

CIM/OAKLAND DOWNTOWN, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

 

 

 

 

CIM URBAN REIT PROPERTIES I, L.P.,

 

a California limited partnership

 

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

 

 

 

 

CIM URBAN REIT PROPERTIES II, L.P.,

 

a California limited partnership

 

 

 

 

By:

CIM Urban REIT GP I, LLC,

 

 

a California limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

Signature Page to CIM Urban Partners, L.P.
Consent and First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CIM URBAN REIT PROPERTIES VIII, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

CIM Urban REIT Properties VIII GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

 

 

 

 

CIM/OAKLAND 1333 BROADWAY, LP,

 

a Delaware limited partnership

 

 

 

 

By:

CIM/OAKLAND 1333 Broadway GP, LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ David Thompson

 

 

Name:

David Thompson

 

 

Title:

Vice President

 

Signature Page to CIM Urban Partners, L.P.
Consent and First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A



CONFORMED CREDIT AGREEMENT



Attached.

 

--------------------------------------------------------------------------------


 

 

 

 

 

      Published CUSIP Number:

 

CREDIT AGREEMENT

 

August 28, 2013

 

among

 

CIM URBAN PARTNERS, L.P.,
as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

 

and



The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as
Sole Lead Arranger and Sole Book Runner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

Article I. Definitions and Accounting Terms

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

21

1.03

Accounting Terms

22

1.04

Rounding

23

1.05

Times of Day

23

 

 

 

Article II. The Commitments and Credit Extensions

23

2.01

Loans

23

2.02

Borrowings, Conversions and Continuations of Loans

23

2.03

[Reserved]

24

2.04

[Reserved]

24

2.05

Prepayments

24

2.06

Termination or Reduction of Commitments

25

2.07

Repayment of Loans

25

2.08

Interest

25

2.09

Fees

26

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

27

2.11

Evidence of Debt

27

2.12

Payments Generally; Administrative Agent’s Clawback

28

2.13

Sharing of Payments by Lenders

29

2.14

Extension of Maturity Date

30

2.15

Increase in Commitments

31

2.16

Defaulting Lenders

31

 

 

 

Article III. Taxes, Yield Protection and Illegality

33

3.01

Taxes

33

3.02

Illegality

36

3.03

Inability to Determine Rates

37

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

37

3.05

Compensation for Losses

38

3.06

Mitigation Obligations; Replacement of Lenders

39

3.07

Survival

39

 

 

 

Article IV. Unencumbered Properties

39

4.01

Initial Unencumbered Properties

39

4.02

Approvals

40

4.03

Exclusion Event

40

4.04

Appraisals

40

4.05

Borrowing Base Release Provisions

40

 

 

 

Article V. Conditions Precedent to Credit Extensions

41

5.01

Conditions of Initial Credit Extension

41

5.02

Conditions to all Credit Extensions

42

 

 

 

Article VI. Representations and Warranties

43

6.01

Existence, Qualification and Power; Compliance with Laws

43

 

--------------------------------------------------------------------------------


 

Section

 

 

Page

 

 

 

6.02

Authorization; No Contravention

43

6.03

Governmental Authorization; Other Consents

43

6.04

Binding Effect

44

6.05

Financial Statements; No Material Adverse Effect

44

6.06

Litigation

44

6.07

No Default

44

6.08

Ownership of Property; Liens

45

6.09

Environmental Compliance

45

6.10

Insurance

46

6.11

Taxes

46

6.12

ERISA Compliance

46

6.13

Subsidiaries; Equity Interests

47

6.14

Margin Regulations; Investment Company Act

47

6.15

Disclosure

47

6.16

Compliance with Laws

47

6.17

Taxpayer Identification Number

47

6.18

Unencumbered Properties

47

6.19

Ground Leases

48

6.20

Solvency

49

6.21

[Reserved]

49

6.22

OFAC

49

 

 

 

Article VII. Affirmative Covenants

49

7.01

Financial Statements

49

7.02

Certificates; Other Information

50

7.03

Notices

52

7.04

Payment of Obligations

53

7.05

Preservation of Existence, Etc.

53

7.06

Maintenance of Properties

53

7.07

Maintenance of Insurance

53

7.08

Compliance with Laws

55

7.09

Books and Records

55

7.10

Inspection Rights

55

7.11

Use of Proceeds

55

7.12

Environmental Matters

55

7.13

Acceptable Ground Leases

56

7.14

Reports and Testing

57

7.15

Guaranties

57

7.16

[Reserved]

57

7.17

Material Contracts

57

7.18

Further Assurances

57

 

 

 

Article VIII. Negative Covenants

57

8.01

Liens

58

8.02

Investments

58

8.03

Indebtedness

59

8.04

Fundamental Changes

60

8.05

Dispositions

61

8.06

Restricted Payments

62

8.07

Change in Nature of Business

63

8.08

Transactions with Affiliates

63

 

ii

--------------------------------------------------------------------------------


 

Section

 

 

Page

 

 

 

8.09

Burdensome Agreements

63

8.10

Use of Proceeds

63

8.11

Unencumbered Properties

63

8.12

Acceptable Ground Leases

64

8.13

Amendments of Organization Documents

64

8.14

Accounting Changes

64

8.15

Prepayments, Etc. of Indebtedness

64

8.16

Financial Covenants

64

8.17

Unencumbered Property Covenants

65

 

 

 

Article IX. Events of Default and Remedies

65

9.01

Events of Default

65

9.02

Remedies Upon Event of Default

68

9.03

Application of Funds

68

 

 

 

Article X. Administrative Agent

69

10.01

Appointment and Authority

69

10.02

Rights as a Lender

69

10.03

Exculpatory Provisions

69

10.04

Reliance by Administrative Agent

70

10.05

Delegation of Duties

70

10.06

Resignation of Administrative Agent

70

10.07

Non-Reliance on Administrative Agent and Other Lenders

71

10.08

No Other Duties, Etc.

71

10.09

Administrative Agent May File Proofs of Claim

71

10.10

Guaranty Matters

72

 

 

 

Article XI. Miscellaneous

72

11.01

Amendments, Etc.

72

11.02

Notices; Effectiveness; Electronic Communication

73

11.03

No Waiver; Cumulative Remedies; Enforcement

75

11.04

Expenses; Indemnity; Damage Waiver

75

11.05

Payments Set Aside

77

11.06

Successors and Assigns

77

11.07

Treatment of Certain Information; Confidentiality

80

11.08

Right of Setoff

81

11.09

Interest Rate Limitation

82

11.10

Counterparts; Integration; Effectiveness

82

11.11

Survival of Representations and Warranties

82

11.12

Severability

82

11.13

Replacement of Lenders

82

11.14

Governing Law; Jurisdiction; Etc.

83

11.15

Waiver of Jury Trial

84

11.16

No Advisory or Fiduciary Responsibility

84

11.17

Electronic Execution of Assignments and Certain Other Documents

85

11.18

USA PATRIOT Act

85

11.19

Time of the Essence

85

11.20

ENTIRE AGREEMENT

85

 

 

 

SIGNATURES

 

S-1

 

iii

--------------------------------------------------------------------------------


 

Section

 

 

Page

 

 

 

SCHEDULES

 

 

 

 

 

2.01

Commitments and Applicable Percentages

 

4.01

Initial Unencumbered Properties

 

6.05

Supplement to Interim Financial Statements

 

6.06

Litigation

 

6.09

Environmental Matters

 

6.13

Subsidiaries; Other Equity Investments; Equity Interests

 

6.18

Unencumbered Property

 

6.19

Ground Leases

 

8.01

Existing Liens

 

8.02

Investments

 

8.03

Existing Indebtedness

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D

Assignment and Assumption

 

E

Unencumbered Property Report

 

F

[Reserved]

 

G

Subsidiary Guaranty

 

H

Extension Notice

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 28, 2013, among
CIM URBAN PARTNERS, L.P., a Delaware limited partnership (“Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

 

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained (and
specifically including those events and circumstances which constitute a Change
of Control (as defined herein)), the parties hereto covenant and agree as
follows:

 

Article I.
Definitions and Accounting Terms

 

1.01                        Defined Terms. As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acceptable Appraisal” means, as of any date, the most recent appraisal either
(a) conducted by a third party appraiser that is a member of the Appraisal
Institute selected by and engaged by Borrower and who is reasonably acceptable
to Administrative Agent, or (b) obtained by Administrative Agent pursuant to
Section 4.04.

 

“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Property executed by Company, as lessee, that is acceptable to
Administrative Agent in its sole discretion.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Credit Agreement. The
Aggregate Commitments as of the Closing Date shall be $125,000,000.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each

 

--------------------------------------------------------------------------------


 

Lender to make Loans has been terminated pursuant to Section 9.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Maximum Consolidated Leverage Ratio as set forth in the
most-recent Compliance Certificate received by Administrative Agent pursuant to
Section 7.02(a):

 

Applicable Rate

 

Pricing
Level

 

Maximum
Consolidated
Leverage Ratio

 

Eurodollar
Rate

 

Base Rate

 

1

 

< 30%

 

1.25

%

0.25

%

2

 

> 30%but <35%

 

1.35

%

0.35

%

3

 

> 35%but <40%

 

1.50

%

0.50

%

4

 

> 40% but <45%

 

1.60

%

0.60

%

5

 

> 45%

 

1.85

%

0.85

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Maximum Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided that (a) if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of Required Lenders, Pricing Level 5 shall apply as of the
first (1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered, and (b) without limiting the
provisions of Section 2.08(b), if an Event of Default has occurred and is
continuing, then Pricing Level 5 shall apply until such Event of Default has
been cured or waived. The Applicable Rate in effect from the Closing Date until
adjusted as set forth above shall be set at Pricing Level 1.

 

“Applicable Unused Commitment Rate” has the meaning specified in
Section 2.09(a).

 

“Appraised Value” means, with respect to any Property as of any date, the
appraised value of such Property on an “as-is” basis as set forth in the most
recent Acceptable Appraisal.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book runner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)),

 

2

--------------------------------------------------------------------------------


 

and accepted by Administrative Agent, in substantially the form of Exhibit D or
any other form approved by Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Companies for the fiscal year ended December 31, 2012, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Companies, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1%). The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Calculation Period” means, as of any date, the most recent four (4) fiscal
quarter period ending on or prior to such date.

 

3

--------------------------------------------------------------------------------


 

“Casualty” means, with respect to any Unencumbered Property, such Unencumbered
Property shall be damaged or destroyed, in whole or in part, by fire or other
casualty.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 General Partner or any wholly-owned
Subsidiary of PMC Commercial shall cease to be the sole general partner of
Borrower;

 

(b)                                 CIM Urban REIT Management, L.P. shall cease
to be the sole advisor of Borrower;

 

(c)                                  PMC Commercial shall cease to own, directly
or indirectly, at least fifty-one percent (51%) of the Equity Interests of
Borrower;

 

(d)                                 a Subsidiary of CIM Group, LLC shall cease
to be the sole manager of General Partner or any permitted successor general
partner of Borrower;

 

(e)                                  CIM Group, LLC shall cease to Control,
directly or indirectly, (i) the sole manager of General Partner (or any
permitted successor general partner of Borrower) or (ii) CIM Urban REIT
Management, L.P.; or

 

(f)                                   during any period of twelve (12)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of PMC Commercial cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by a vote of the majority of the individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by a vote of the majority of the individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors), or (iv) who
became members of the board of directors or other equivalent governing body as a
result of (w) the retirement/resignation of any director or trustee as a result
of compliance with any written policy of PMC Commercial requiring
retirement/resignation from the board upon reaching the retirement age specified
in such policy, (x) the death or disability of

 

4

--------------------------------------------------------------------------------


 

any director or trustee, (y) satisfaction of any requirement for the majority of
the members of the board of directors or equivalent governing body to qualify
under applicable law as independent directors or trustees or (z) the replacement
of any director or trustee who is an officer or employee of PMC Commercial, CIM
Group, LLC, or an affiliate of PMC Commercial or CIM Group, LLC, with any other
officer or employee of PMC Commercial, CIM Group, LLC, or an affiliate of PMC
Commercial or CIM Group, LLC.

 

“CIM Urban REIT” means CIM Urban REIT, LLC, a Delaware limited liability
company.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to make Loans to Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Companies” means Borrower, its Subsidiaries, and solely for purposes of
Section 6.01, General Partner, and “Company” means any one of the Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

 

“Consolidated Fixed Charges” means, for any Person for any period, the sum
(without duplication) of (a) Consolidated Interest Charges and (b) scheduled
principal payments on account of Indebtedness of such Person (including, for
purposes hereof, scheduled reductions in commitments, but excluding any
regularly scheduled principal payments on any Indebtedness which pays such
Indebtedness in full, but only to the extent that the amount of such final
payment is greater than the scheduled principal payment immediately preceding
such final payment).

 

“Consolidated Interest Charges” means, for any Person for any period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses of such Person in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of such Person with respect to such period under capital
leases that is treated as interest in accordance with GAAP.

 

“Consolidated Unsecured Debt Service” means, without duplication, for any
Calculation Period, the product of (a) all Unsecured Debt of the Companies as of
the last day of such Calculation Period multiplied by (b) a debt constant based
on a thirty (30) year, mortgage-style principal amortization at an interest rate
equal to the greatest of (i) the ten (10) year Treasury Bill yield plus 250
basis points (2.50%), (ii) seven (7.00%), and (iii) the one-month Eurodollar
interest rate plus the Eurodollar Rate Applicable Margin as of the last day of
such Calculation Period.

 

5

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means a Borrowing.

 

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
highest Applicable Rate, if any, applicable to Base Rate Loans plus (c) two
percent (2%) per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the Eurodollar
Rate otherwise applicable to such Loan plus the highest Applicable Rate
applicable to Eurodollar Rate Loans, plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans, within three
(3) Business Days of the date required to be funded by it hereunder, (b) has
notified Borrower or Administrative Agent that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable Default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after request by
Administrative Agent, to confirm in a manner satisfactory to Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment,

 

6

--------------------------------------------------------------------------------


 

transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith (in each case other
than a real estate lease entered into in the ordinary course of business as part
of Property leasing operations).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Economic Leasing Percentage” means, for any Property, the percentage equal to
gross rental income from leased space divided by total potential gross rental
income from rental space based upon the most-recent Acceptable Appraisal or
other information provided by Borrower and reasonably acceptable to
Administrative Agent.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (iii), and (v) (subject to such consents, if
any, as may be required under Section 11.06(b) (iii)).

 

“Environmental Assessment” means a report (including all drafts thereof) of an
environmental assessment of any Unencumbered Property and of such scope
(including the taking of soil borings and air and groundwater samples and other
above and below ground testing) as Administrative Agent may reasonably request,
by a consulting firm reasonably acceptable to Administrative Agent and made in
accordance with Administrative Agent’s established guidelines.

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened, instituted, or completed pursuant to any applicable
Environmental Requirement against any Company or against or with respect to any
Property or any condition, use, or activity on any Property (including any such
action against Administrative Agent or any Lender), and any claim at any time
threatened or made by any Person against any Company or against or with respect
to any Property or any condition, use, or activity on any Property (including
any such claim against Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Requirement.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing, in each case as would be required
and is shown as a liability on the books and records of the subject Person
pursuant to GAAP.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction (including any condition or requirement imposed by any insurance or
surety company), as the same now exists or may be changed or amended or come
into effect in the future, which pertains to any Hazardous

 

7

--------------------------------------------------------------------------------


 

Material or the environment including ground or air or water or noise pollution
or contamination, and underground or aboveground tanks.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a) (2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an at-
risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by Administrative Agent from time to time) at approximately
11:00 a.m., London time, two (2) London Banking Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period or, (ii) if
such rate is not available at such time for any reason, the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the commencement of such Interest Period; and

 

8

--------------------------------------------------------------------------------


 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two (2) London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by Administrative Agent to be the rate at which deposits in Dollars for delivery
on the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Subsidiary” means, as of any date, any Subsidiary of Borrower with
respect to which a Subsidiary Exclusion Event has occurred and is continuing.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 11.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 3.01(a) (ii) or (c), and (e) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Exclusion Event” means (a) an Unencumbered Property suffers a Material
Environmental Event after the date such Unencumbered Property was admitted into
the Unencumbered Property Pool, or (b) an Unencumbered Property is subject to
any Casualty or Condemnation that is a Material Property Event.

 

“Existing Facility” means that certain $100,000,000 senior unsecured revolving
credit facility evidenced by the Existing Facility Documents.

 

“Existing Facility Documents” means that certain Credit Agreement dated as of
February 6, 2012, by and among CIM Urban Partners, L.P., as borrower, CIM Urban
REIT, LLC, as guarantor, Bank of America, N.A., as administrative agent, swing
line lender, L/C issuer and a lender, and the other lenders from time to time
party thereto, as amended, supplemented, restated or replaced from time to time,
and any agreements, documents, notes, or Guarantees at any time executed or
delivered in connection therewith.

 

9

--------------------------------------------------------------------------------


 

“Extension Notice” means the notice in the form of Exhibit H pursuant to which
Borrower elects to extend the Initial Maturity Date or the First Extended
Maturity Date, as applicable.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“FDPA” has the meaning specified in Section 7.07(a).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.

 

“Fee Letter” means the letter agreement, dated August 28, 2013, among CIM Urban
REIT, Borrower, Administrative Agent, and the Arranger.

 

“First Extended Maturity Date” means May 28, 2014.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Partner” means Urban Partners GP, LLC, a California limited liability
company.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

10

--------------------------------------------------------------------------------


 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hotel Occupancy Rate” means, for any hotel Property, for any Calculation
Period, the percentage of occupied room nights divided by available room nights.

 

“Improvements” means any Company’s interest in and to all on site and off site
improvements to any Property, together with all fixtures, tenant improvements,
and appurtenances now or later to be located on such Property and/or in such
improvements.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, determined in accordance with GAAP:

 

(a)                            all obligations of such Person for borrowed money
and all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)                            all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments
(including bank guaranties, surety bonds, comfort letters, keep-well agreements
and capital maintenance agreements) to the extent such instruments or agreements
support financial, rather than performance, obligations;

 

(c)                             net obligations of such Person under any Swap
Contract;

 

(d)                            all obligations for the deferred purchase price
of property or services (other than trade accounts payable and accrued expenses
in the ordinary course of business); provided, however, that Indebtedness shall
not include obligations with respect to (i) options to purchase real property
that have not been exercised, and (ii) earnouts, reimbursements, true-ups and
other

 

11

--------------------------------------------------------------------------------


 

similar obligations incurred in connection with the purchase or sale of real
properties in the ordinary course of business;

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   capital leases and Synthetic Lease
Obligations;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

For the avoidance of doubt, “Indebtedness” shall exclude obligations
(x) incurred in the ordinary course of business (not constituting obligations
for borrowed money) in connection with the leasing, operation, maintenance, and
construction of real property such as construction contracts and agreement with
tenants to provide tenant improvements, and (y) with respect to property taxes
and other assessments in favor of Governmental Authorities or pursuant to
assessments imposed in accordance with local Laws.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Maturity Date” February 28, 2014.

 

“Initial Unencumbered Properties” means the Properties listed on Schedule 4.01,
and “Initial Unencumbered Property” means any one of the Initial Unencumbered
Properties.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each calendar month and
the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and

 

12

--------------------------------------------------------------------------------


 

ending on the date one (1), two (2), three (3), or, subject to availability, six
(6) months thereafter, as selected by Borrower in its Loan Notice; provided
that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Company’s rights thereunder), or other agreement (other than an Acceptable
Ground Lease) under the terms of which any Person has or acquires any right to
occupy or use any Property, or any part thereof, or interest therein, and each
existing or future guaranty of payment or performance thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to any Property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

13

--------------------------------------------------------------------------------


 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement, each Note, the Subsidiary Guaranty, and
the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, Borrower, Subsidiary Guarantors, and solely
for purposes of Sections 6.02, 6.03, 6.04, 7.05, 9.01(h), and 9.01(i), General
Partner, and “Loan Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Companies, taken as a whole (other than as a result of general economic
conditions); (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party (other
than as a result of general economic conditions); or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each agreement or
contract to which such Person is a party involving aggregate consideration
payable to or by such Person of $20,000,000 or more in any year or otherwise
material to the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

 

“Material Environmental Event” means, with respect to any Property, (a) a
violation of any Environmental Law with respect to such Property, or (b) the
presence of any Hazardous Materials on, about, or under such Property that,
under or pursuant to any Environmental Law, would require remediation, if in the
case of either (a) or (b), such event or circumstance would reasonably be
expected to result in a Material Property Event.

 

“Material Property Event” means, with respect to any Property, the occurrence of
any event or circumstance occurring or arising after the date of this Agreement
that would reasonably be expected to result in a (a) material adverse effect on
the Appraised Value of such Property or (b) material adverse effect on the
ownership of such Property.

 

“Material Title Defects” means, with respect to any Property, defects, Liens
(other than Permitted Liens), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Property, would prevent such
Property from being used in the manner in which it is currently being used, or
would reasonably be expected to result in a violation of any Law which would
result in a Material Property Event).

 

“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
First Extended Maturity Date pursuant to Section 2.14, then the Initial Maturity
Date, (b) if the Initial Maturity Date is extended to the First Extended
Maturity Date pursuant to Section 2.14 and the First Extended Maturity

 

14

--------------------------------------------------------------------------------


 

Date is not extended to the Second Extended Maturity Date pursuant to
Section 2.14, then the First Extended Maturity Date, and (c) if the Initial
Maturity Date is extended to the First Extended Maturity Date pursuant to
Section 2.14 and the First Extended Maturity Date is extended to the Second
Extended Maturity Date pursuant to Section 2.14, then the Second Extended
Maturity Date; provided that in each case, if such date is not a Business Day,
then the Maturity Date shall be the next preceding Business Day.

 

“Maximum Availability” means, as of any date, an amount equal to the lesser of
(a) the Aggregate Commitments or (b) forty percent (40%) of the Unencumbered
Asset Value minus the “Total Outstandings” under, and as defined in, the
Existing Facility, in each case as of such date.

 

“Maximum Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) all Indebtedness of the Companies, on a consolidated basis as of such date,
to (b) Total Asset Value as of such date.

 

“Maximum Consolidated Recourse Debt Ratio” means, as of any date, the ratio of
(a) all Recourse Debt of the Companies, on a consolidated basis as of such date,
to (b) Total Asset Value as of such date.

 

“Maximum Consolidated Secured Debt Ratio” means, as of any date, the ratio of
(a) all Secured Debt of the Companies, on a consolidated basis as of such date,
to (b) Total Asset Value as of such date.

 

“Minimum Consolidated Fixed Charge Coverage Ratio” means, as of any date, the
ratio of (a) Net Operating Income with respect to all Properties of the
Companies to (b) Consolidated Fixed Charges for the Companies, on a consolidated
basis, for the Calculation Period most recently ended as of such date.

 

“Minimum Consolidated Unsecured Debt Service Coverage Ratio” means, as of any
date, the ratio of (a) Unencumbered Net Operating Income to (b) Consolidated
Unsecured Debt Service, in each case for the Calculation Period most recently
ended as of such date.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001 (a) (3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Negative Pledge” means a provision of any agreement (other than this Agreement,
any other Loan Document or any Existing Facility Documents) that prohibits the
creation of any Lien on any assets of a Person; provided, however, that an
agreement that establishes a maximum ratio of unsecured debt to unencumbered
assets, or of secured debt to total assets, or that otherwise conditions a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, shall not constitute a “Negative Pledge” for purposes of
this Agreement.

 

“Net Asset Value” means, as of any date, Total Asset Value minus Total
Liabilities.

 

“Net Operating Income” means, for any Property for any period, an amount equal
to (a) the aggregate amount of (i) gross lease revenues from the operations of
such Property during such period from tenants in occupancy and paying rent and
(ii) gross revenues from other sources, including, but not limited to, signage
and parking, minus (b) the sum of all expenses and other proper charges incurred
in

 

15

--------------------------------------------------------------------------------


 

connection with the operation of such Property during such period (including
accruals for real estate taxes, insurance and property management fees, but
excluding Consolidated Interest Charges, income taxes, depreciation,
amortization, and other non-cash expenses), which expenses and accruals shall be
calculated in accordance with GAAP; provided that proceeds from the Disposition
of any Property shall not be included in Net Operating Income of such Property.

 

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which the holder of such Indebtedness may not look to such Person personally for
repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions. For purposes hereof, “Non-Recourse Debt” shall
include Indebtedness of a Subsidiary of Borrower (other than a Subsidiary
Guarantor) in which the holder of such Indebtedness may look to such Subsidiary
personally for repayment (but not to any constituent owner of such Person other
than for Customary Recourse Exceptions) and such Subsidiary is a special purpose
entity owning only Properties that secure such Indebtedness or Equity Interest
in another Subsidiary of Borrower that only owns Properties that secure such
Indebtedness.

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” has the meaning specified in Section 6.22.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp, court or documentary taxes or
any other excise or property taxes, charges, intangible, recording, filing or
similar Taxes arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

 

“Outstanding Amount” means the aggregate outstanding principal amount of Loans
after giving effect to any borrowings and prepayments or repayments of Loans
occurring on such date.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.

 

16

--------------------------------------------------------------------------------


 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Liens” means Liens described in Section 8.01(a) through (k).

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
permitted joint venture, governmental authority or other entity of whatever
nature, whether public or private.

 

“Physical Occupancy Rate” means, for any Property, the percentage of the
rentable area of such Property leased by tenants pursuant to bona fide tenant
Leases, which tenants are not more than thirty (30) days delinquent on all rent
or other payments due under such Leases.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“PMC Commercial” means PMC Commercial Trust, a Texas real estate investment
trust.

 

“Properties” means real estate properties owned by any Company, and “Property”
means any one of the Properties.

 

“Property Information” has the meaning specified in Section 4.02(b). “Public
Lender” has the meaning specified in Section 7.02.

 

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

17

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date, Lenders having at least sixty-six and
two-thirds (66- 2/3%) of the Aggregate Commitments or, if the commitment of each
Lender to make Loans has been terminated pursuant to Section 9.02, Lenders
holding in the aggregate at least sixty-six and two-thirds (66-2/3%) of the
Total Outstandings; provided that the Commitment of, and the portion of the
Total Outstandings held by, any Defaulting Lender shall be excluded for purposes
of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to Administrative Agent. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary of Borrower, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to Borrower’s stockholders, partners or
members (or the equivalent Person thereof).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Extended Maturity Date” means August 28, 2014.

 

“Secured Debt” means, for any Person as of any date, the total aggregate
principal amount of any Indebtedness (other than Indebtedness incurred
hereunder) of such Person that is (a) secured in any manner by any Lien or
(b) entitled to the benefit of a Negative Pledge (other than under this
Agreement).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” of a Person a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned,

 

18

--------------------------------------------------------------------------------


 

or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person.

 

“Subsidiary Exclusion Event” means, with respect to any Subsidiary of Borrower,
one or more of the following events or circumstances has occurred or exists with
respect to such Subsidiary: (a) a default (after the expiration of any period of
grace or cure) with respect to any Indebtedness of such Subsidiary individually
or in the aggregate of an amount that is equal to or greater than fifteen
percent (15%) of the Appraised Value of the Properties owned by such Subsidiary;
(b) such Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Subsidiary and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Subsidiary or to
all or any material part of its property is instituted without the consent of
such Subsidiary and continues undismissed or unstayed for sixty (60) calendar
days, or an order for relief is entered in any such proceeding; or (c) a
nonappealable, uninsured monetary judgment default against such Subsidiary
individually or in the aggregate of an amount that is equal to or greater than
fifteen percent (15%) of the Appraised Value of the Properties owned by such
Subsidiary.

 

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower that
have executed the Subsidiary Guaranty (or an addendum thereto in the form
attached to the Subsidiary Guaranty), and “Subsidiary Guarantor” means any one
of the Subsidiary Guarantors.

 

“Subsidiary Guaranty” means the Unconditional Guaranty Agreement executed by
each Subsidiary Guarantor in favor of Administrative Agent, for the benefit of
the Lenders, in the form of Exhibit G.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

19

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Asset Value” means, as of any date, the total assets of the Companies
(other than the Excluded Subsidiaries) on a consolidated basis as required to be
shown on the balance sheet of the Companies as of such date.

 

“Total Liabilities” means, for the Companies, on a consolidated basis, as of any
date, the total liabilities as required to be shown on the balance sheet of the
Companies as of such date.

 

“Total Outstandings” means, as of any date, the aggregate Outstanding Amount of
all Loans.

 

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unencumbered Asset Value” means, as of any date, the Appraised Value of each
Unencumbered Property; provided that (a) the amount of Unencumbered Asset Value
attributable to any single Unencumbered Property shall not exceed thirty percent
(3 0%) of the Unencumbered Asset Value, and (b) the amount of Unencumbered Asset
Value attributable to Unencumbered Properties that are hotel Properties shall
not exceed forty percent (40%) of the Unencumbered Asset Value. For avoidance of
doubt, if the Appraised Value of one or more Unencumbered Properties were to
cause the thresholds in clause (a) or clause (b) above to be exceeded, then
(i) the calculation of Unencumbered Asset Value shall only include the portion
of the Appraised Value of each such Unencumbered Property that would result in
compliance with each such threshold and shall exclude the portion of the
Appraised Value of each such Unencumbered Property that would result in
non-compliance with each such threshold, and (ii) such excess shall not, in and
of itself, constitute a Default so long as Borrower complies with
Section 2.05(b).

 

“Unencumbered Net Operating Income” means, for any Calculation Period, the
aggregate Net Operating Income from all Unencumbered Properties.

 

“Unencumbered Properties” means, as of any date, the Properties that are
included in the Unencumbered Property Pool as of such date, and “Unencumbered
Property” means any one of the Unencumbered Properties.

 

“Unencumbered Property Pool” means, as of any date, each Property identified by
Borrower in the most-recent Unencumbered Property Report that meets the
following criteria:

 

(a)                                 such Property is primarily an apartment,
industrial, office, retail, flex or hotel Property (including ancillary parking
lots and structures);

 

(b)                                 such Property is located within the
continental United States;

 

(c)                                  Borrower or a Subsidiary Guarantor owns fee
simple title to one hundred percent (100%) of such Property or all of the
leasehold interests in such Property pursuant to an

 

20

--------------------------------------------------------------------------------


 

Acceptable Ground Lease; provided, however, that there may be up to one Property
in the Unencumbered Property Pool that is not wholly-owned (but at least ninety
percent (90%) owned) by Borrower or a Subsidiary Guarantor;

 

(d)                                 except for restrictions set forth herein,
Borrower or the applicable Subsidiary Guarantor that owns such Property has the
unilateral right to (i) Dispose of such Property, and (ii) create a Lien on such
Property as security for Indebtedness of Borrower or such Subsidiary Guarantor
subject to the rights of others under any Permitted Liens;

 

(e)                                  such Property is not subject to any Lien
(other than Permitted Liens), any other encumbrances, or any Negative Pledge;

 

(f)                                   such Property is free of all material
structural defects or architectural deficiencies, Material Title Defects,
Material Environmental Event, or other adverse matters which, individually or
collectively, would result in a Material Property Event;

 

(g)                                  such Property is not unimproved land or
Property under development;

 

(h)                                 such Property is approved by Administrative
Agent and Required Lenders in their reasonable discretion;

 

(i)                                     such Property has not been removed from
the Unencumbered Property Pool pursuant to Section 4.03 as a result of an
Exclusion Event that has not been cured by Borrower or waived by the Required
Lenders; and

 

(j)                                    without implying any restriction on later
adding a Property back to the Unencumbered Property Pool, such Property has not
been removed from the Unencumbered Asset Pool pursuant to Section 4.05.

 

“Unencumbered Property Report” means a report in substantially the form of
Exhibit E certified by a Responsible Officer of Borrower, setting forth in
reasonable detail the total square footage, Physical Occupancy Rate, Hotel
Occupancy Rate, the Economic Leasing Percentage, Appraised Value, and
Unencumbered Asset Value for the Unencumbered Properties (individually and in
the aggregate).

 

“United States” and “U.S.” mean the United States of America.

 

“Unsecured Debt” means, for any Person as of any date, Indebtedness of such
Person that is not Secured Debt.

 

“Unused Commitment Fee” has the meaning specified in Section 2.09(a).

 

1.02                        Other Interpretive Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such

 

21

--------------------------------------------------------------------------------


 

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(d)                                 For the avoidance of doubt, actions which
are excepted from the covenants in Article VIII shall be deemed permitted
herein.

 

1.03                        Accounting Terms.

 

(a)                                 Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Companies shall be deemed to be carried at
one hundred percent (100%) of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either Borrower or Required Lenders shall so
request, Administrative Agent, the Lenders and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

22

--------------------------------------------------------------------------------


 

1.04                        Rounding. Any financial ratios required to be
maintained by Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

Article II.
The Commitments and Credit Extensions

 

2.01                        Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Loan”) to
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (a) the Total Outstandings shall not exceed the Maximum Availability,
and (b) the aggregate Outstanding Amount of the Loans of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon Borrower’s irrevocable notice to Administrative Agent, which may be
given by telephone. Each such notice must be received by Administrative Agent
not later than 11:00 a.m. (i) three (3) Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Loan in a Loan Notice then such Loan shall
be made as a Base Rate Loan. If Borrower fails to give a timely notice
requesting a conversion or continuation of any Eurodollar Rate Loan, then the
applicable Eurodollar Rate Loan shall (i) so long as no Default exists,
automatically be continued as a Eurodollar Rate Loan with an Interest Period
having a duration of one (1) month or (ii) if a Default exists, automatically be
converted to a Base Rate Loan. Any such automatic continuation of Eurodollar
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Following receipt of a Loan Notice,
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by Borrower, Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Loan available to Administrative Agent in
immediately available funds at Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), Administrative
Agent shall make all funds so received available to Borrower in like funds as
received by Administrative Agent either by (i) crediting the account of Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of Required Lenders.

 

(d)                                 Administrative Agent shall promptly notify
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, Administrative Agent shall notify Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than five (5) Interest Periods in
effect with respect to Loans.

 

2.03                        [Reserved].

 

2.04                        [Reserved].

 

2.05                        Prepayments.

 

(a)                                 Borrower may, upon notice to Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by Administrative Agent not later than 1:00 p.m. (A) three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; or, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
Borrower, and with respect to any such notice that is received by Administrative
Agent more than three (3) Business Days prior to the date of any such
prepayment, not revoked on or prior to the date that is three (3) Business Days
prior to such prepayment, Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid,

 

24

--------------------------------------------------------------------------------


 

together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.16, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.

 

(b)                                 If for any reason the Total Outstandings at
any time exceed the Maximum Availability then in effect, then Borrower shall,
within five (5) Business Days, prepay Loans in an aggregate amount equal to such
excess.

 

(c)                                  Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow Loans under Section 2.01, prepay Loans under this Section 2.05, and
reborrow Loans under Section 2.01.

 

2.06                        Termination or Reduction of Commitments. Borrower
may, upon notice to Administrative Agent, terminate the Aggregate Commitments in
their entirety, or from time to time, on no more than three (3) occasions during
the term of this Agreement, permanently reduce the Aggregate Commitments in
part; provided that (a) any such notice shall be received by Administrative
Agent not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (b) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $5,000,000 in excess
thereof, (c) after giving effect to such termination or reduction, the Aggregate
Commitments shall not be less than $50,000,000 (unless Borrower terminates the
Aggregate Commitments in their entirety), and (d) Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Maximum Availability. Administrative Agent will promptly notify the Lenders of
any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

2.07                        Repayment of Loans. Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date.

 

2.08                               Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

(b)                                 (i)                                  If any
amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

25

--------------------------------------------------------------------------------


 

(iii)                               Upon the request of Required Lenders, while
any Event of Default exists, Borrower shall pay interest on the principal amount
of all outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                             Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

(a)                            Unused Commitment Fee. In addition to the
payments provided elsewhere in this Agreement, Borrower shall pay to
Administrative Agent, for the account of each Lender in accordance with its
Applicable Percentage, an unused commitment fee (the “Unused Commitment Fee”),
calculated as set forth below, on the daily amount of the Aggregate Commitments
which was not used through the advance of all or any portion of Loans during the
immediately preceding calendar quarter. The Unused Commitment Fee shall be
calculated on the basis of actual days elapsed in a 360 day year at the
Applicable Unused Commitment Rate (defined below), and shall be due and payable
in arrears on the first Business Day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof, commencing October 1,
2013, and on the last day of the Availability Period. The “Applicable Unused
Commitment Rate” means a per annum fee of 25/100ths of one percent (0.25%) when
the Outstanding Amounts of Loans on any day exceed fifty percent (50%) of the
Aggregate Commitments in effect on such day (or, if terminated, in effect
immediately prior to such termination), and 35/100ths of one percent (0.35%)
where the Outstanding Amounts of Loans on any day are equal to or less than
fifty percent (5 0%) of the Aggregate Commitments in effect on such day (or, if
terminated, in effect immediately prior to such termination). The Unused
Commitment Fee shall be calculated as follows:

 

(i)

 

Determine the daily Unused Commitment Fee for each day of the quarter

 

 

 

 

 

= [(Aggregate Commitments - Outstanding Amounts of Loans)] x [Applicable Unused
Commitment Rate)/360 as applicable]

 

 

 

(ii)

 

Determine the Unused Commitment Fee for the calendar quarter =

 

 

 

 

 

The sum of all Unused Commitment Fees for each day of the quarter.

 

(b)                            Other Fees.

 

(i)                                     Borrower shall pay to the Arranger and
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

26

--------------------------------------------------------------------------------


 

(ii)                                  Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

(c)                                  Authorization. Borrower hereby authorizes
Administrative Agent to withdraw any fees from Borrower’s designated deposit
account with Administrative Agent.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans based on Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of Borrower or for any other
reason, Borrower or the Lenders determine that (i) the Maximum Consolidated
Leverage Ratio as calculated by Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Maximum Consolidated Leverage
Ratio would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders, promptly on demand by Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
automatically and without further action by Administrative Agent or any Lender),
an amount equal to the excess of the amount of interest and fees that should
have been paid for such period over the amount of interest and fees actually
paid for such period. This paragraph shall not limit the rights of
Administrative Agent or any Lender under Article IX. Borrower’s obligations
under this paragraph shall survive the termination of the Aggregate Commitments
and the repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt. The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by Administrative Agent in the ordinary course of business. The
accounts or records maintained by Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through Administrative Agent, Borrower shall execute and deliver to such Lender
(through Administrative Agent) a Note, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

27

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                            General. All payments to be made by Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by Borrower hereunder shall be made to Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

 

(b)                            Clawback.

 

(i)                                     Funding by Lenders; Presumption by
Administrative Agent. Unless Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to Administrative
Agent, then the applicable Lender and Borrower severally agree to pay to
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent. Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event,

 

28

--------------------------------------------------------------------------------


 

if Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)                                  Failure to Satisfy Conditions Precedent. If
any Lender makes available to Administrative Agent funds for any Loan to be made
by such Lender as provided in the foregoing provisions of this Article II, and
such funds are not made available to Borrower by Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, Administrative Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

(d)                                 Obligations of Lenders Several. The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)                                  Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of the Loans made by it,
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify Administrative Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any

 

29

--------------------------------------------------------------------------------


 

assignee or participant, other than an assignment to Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Extension of Maturity Date.

 

(a)                            Requests for Extension. Borrower shall have the
right to extend the Initial Maturity Date to the First Extended Maturity Date by
delivering an Extension Notice to Administrative Agent (who shall promptly
notify the Lenders) at least thirty (30) days prior to the Initial Maturity
Date. If the Initial Maturity Date is extended to the First Extended Maturity
Date, then Borrower shall have the right to extend the First Extended Maturity
Date to the Second Extended Maturity Date by delivering an Extension Notice to
Administrative Agent (who shall promptly notify the Lenders) at least thirty
(30) days prior to the First Extended Maturity Date.

 

(b)                            Conditions Precedent. Subject to satisfaction of
the following conditions, the Initial Maturity Date shall be extended to the
First Extended Maturity Date and, if applicable, the First Extended Maturity
Date shall be extended to the Second Extended Maturity Date effective upon
receipt of the applicable Extension Notice and payment of the fee referred to in
the following clause (ii):

 

(i)                                     the representations and warranties
contained in Article VI and the other Loan Documents are true and correct in all
material respects on and as of the Initial Maturity Date or the First Extended
Maturity Date, as applicable, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, except for changes in factual circumstances
specifically and expressly permitted under this Agreement and except that for
purposes of this Section 2.14, the representations and warranties contained in
Sections6.05(a), 6.05(b), and 6.05(c) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 7.01(a) and 7.01(b),
respectively, at the time such Extension Notice is given and the effective date
of such extension;

 

(ii)                                  on or before the Initial Maturity Date or
the First Extended Maturity Date, as applicable, Borrower shall pay to
Administrative Agent, for the pro rata account of each Lender in accordance with
their respective Applicable Percentages, an extension fee equal to
five-hundredths of one percent (0.05%) of the Aggregate Commitments as of such
date, which fee shall, when paid, be fully earned and non-refundable under any
circumstances; and

 

(iii)                               no Default shall exist on the date the
applicable Extension Notice is given or the effective date of such extension.

 

(c)                                  Conflicting Provisions. This Section 2.14
shall supersede any provisions in Section 11.01 to the contrary.

 

30

--------------------------------------------------------------------------------


 

2.15                        Increase in Commitments.

 

(a)                            At any time prior to the Maturity Date, provided
no Default shall have occurred and then be continuing, Borrower may on a one
time basis, if it so elects, increase the aggregate amount of the Aggregate
Commitments (subject to proviso (ii) in the next sentence), either by
designating an Eligible Assignee not theretofore a Lender to become a Lender
and/or by agreeing with an existing Lender or Lenders that such Lender’s
Commitment (or such Lenders’ Commitments) shall be increased. No Lender’s
Commitment shall be increased in connection with any such increase in the
Aggregate Commitments without such Lender’s consent. Upon execution and delivery
by Borrower and any such Lender or other financial institution of a joinder
agreement in form reasonably satisfactory to Administrative Agent, such existing
Lender shall have a Commitment as therein set forth or such Eligible Assignee
shall become a Lender with a Commitment as therein set forth and all the rights
and obligations of a Lender with such a Commitment hereunder; provided that:

 

(i)                                Borrower shall provide prompt notice of such
increase to Administrative Agent, who shall promptly notify the other Lenders;

 

(ii)                             the amount of such increase does not cause the
Aggregate Commitments to exceed $150,000,000 (less the amount of any reduction
in the Aggregate Commitments pursuant to Section 2.06); and

 

(iii)                          any such request for an increase shall be in a
minimum amount of $5,000,000.

 

Upon any increase in the Aggregate Commitments pursuant to this Section 2.15,
within five (5) Business Days (in the case of any Base Rate Loans then
outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Eurodollar Rate Loans then outstanding), as
applicable, each Lender’s Applicable Percentage shall be recalculated to reflect
such increase in the Aggregate Commitments and the outstanding principal balance
of the Loans shall be reallocated among the Lenders such that the outstanding
principal amount of Loans owed to each Lender shall be equal to such Lender’s
Applicable Percentage (as recalculated). All payments, repayments and other
disbursements of funds by Administrative Agent to the Lenders shall thereupon
and, at all times thereafter, be made in accordance with each Lender’s
recalculated Applicable Percentage.

 

(b)                                 Conflicting Provisions. This Section 2.15
shall supersede any provisions in Section 2.13 or 11.01 to the contrary.

 

2.16        Defaulting Lenders.

 

(a)                            Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                                Waivers and Amendments. That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.01.

 

(ii)                             Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by Administrative Agent for
the account of that Defaulting

 

31

--------------------------------------------------------------------------------


 

Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 11.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, as Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; third, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent jurisdiction obtained by Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.16(a) (ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees. That Defaulting Lender shall
not be entitled to receive any unused commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(b)                                 Defaulting Lender Cure. If Borrower and
Administrative Agent agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

32

--------------------------------------------------------------------------------


 

Article III.
Taxes, Yield Protection and Illegality

 

3.01                        Taxes.

 

(a)                            Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.

 

(i)                                Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require
Borrower or Administrative Agent to withhold or deduct any Tax, such Tax shall
be withheld or deducted in accordance with such Laws as determined by Borrower
or Administrative Agent, as the case may be, upon the basis of the information
and documentation to be delivered pursuant to subsection (e) below.

 

(ii)                             If Borrower or Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) Administrative Agent shall withhold or make such deductions as are
determined by Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below,
(B) Administrative Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) Administrative Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)                            Payment of Other Taxes by Borrower. Without
limiting the provisions of subsection (a) above, Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

 

(c)                             Tax Indemnifications.

 

(i)                                Without limiting the provisions of subsection
(a) or (b) above, Borrower shall, and does hereby, indemnify Administrative
Agent and each Lender, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
Borrower or Administrative Agent or paid by Administrative Agent or such Lender,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Borrower shall also, and does hereby, indemnify
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to Administrative Agent as required by clause (ii) of
this subsection. A certificate as to the amount of any such payment or liability
delivered to Borrower by a Lender (with a copy to Administrative

 

33

--------------------------------------------------------------------------------


 

Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

(ii)                             Without limiting the provisions of subsection
(a) or (b) above, each Lender shall, and does hereby, indemnify Borrower or
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for Borrower or
Administrative Agent) incurred by or asserted against Borrower or Administrative
Agent by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to Borrower or
Administrative Agent pursuant to subsection (e) (but only to the extent that any
Loan Party has not already indemnified Borrower or Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so). Each Lender hereby authorizes Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to Administrative Agent under this
clause (ii). The agreements in this clause (ii) shall survive the resignation
and/or replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)                            Evidence of Payments. Upon request by Borrower or
Administrative Agent, as the case may be, after any payment of Taxes by Borrower
or by Administrative Agent to a Governmental Authority as provided in this
Section 3.01, Borrower shall deliver to Administrative Agent or Administrative
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Administrative Agent, as
the case may be.

 

(e)                             Status of Lenders; Tax Documentation.

 

(i)                                Each Lender shall deliver to Borrower and to
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit Borrower or Administrative Agent, as the case may be,
to determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)                             Without limiting the generality of the
foregoing, if Borrower is resident for tax purposes in the United States,

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a) (3 0) of the Code shall deliver to
Borrower and Administrative Agent executed originals of IRS Form W-9 or such
other documentation or information prescribed by applicable Laws or reasonably
requested by Borrower

 

34

--------------------------------------------------------------------------------


 

or Administrative Agent as will enable Borrower or Administrative Agent, as the
case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of Borrower or Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(1)                                 executed originals of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(2)                                 executed originals of IRS Form W-8ECI,

 

(3)                                 executed originals of IRS Form W-8IMY and
all required supporting documentation,

 

(4)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c) (3) (A) of the Code, (B) a “10
percent shareholder” of Borrower within the meaning of section 881(c) (3) (B) of
the Code, or (C) a “controlled foreign corporation” described in section
881(c) (3) (C) of the Code and (y) executed originals of IRS Form W-8BEN, or

 

(5)                                 executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
Borrower or Administrative Agent to determine the withholding or deduction
required to be made.

 

(iii)                          Each Lender shall promptly (A) notify Borrower
and Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that Borrower or Administrative Agent make any withholding or
deduction for taxes from amounts payable to such Lender.

 

(iv)                         If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall

 

35

--------------------------------------------------------------------------------


 

deliver to Borrower and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(f)                              Treatment of Certain Refunds. Unless required
by applicable Laws, at no time shall Administrative Agent have any obligation to
file for or otherwise pursue on behalf of a Lender a claim for any refund of
Taxes withheld or deducted from funds paid for the account of such Lender. If
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrower, upon the request of
Administrative Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent or such Lender in the event
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.

 

3.02                        Illegality. If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by Administrative Agent without reference
to the Eurodollar Rate component of the Base Rate, in each case until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice,
(x) Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,

 

36

--------------------------------------------------------------------------------


 

Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

3.03                        Inability to Determine Rates. If Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, Administrative Agent will promptly so notify Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e));

 

(ii)                                  subject any Lender to any tax of any kind
whatsoever imposed as a result of a present or former connection between such
Lender and the jurisdiction imposing such tax (other than (i) connections
arising from such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document, or (ii) taxes that are imposed on or measured by net income (however
denominated) or that are franchise taxes or branch profits taxes) specifically
in relation to and with respect to this Agreement or change the basis of
taxation of payments to such Lender in respect thereof, excluding in all cases
Excluded Taxes; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon

 

37

--------------------------------------------------------------------------------


 

request of such Lender, Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital Requirements. If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement. A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests. Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans. Borrower
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided Borrower shall have received at least ten
(10) days’ prior notice (with a copy to Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice ten (10) days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

3.05                        Compensation for Losses. Upon demand of any Lender
(with a copy to Administrative Agent) from time to time, Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

38

--------------------------------------------------------------------------------


 

(b)                                 any failure by Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)                                 Replacement of Lenders. If any Lender
requests compensation under Section 3.04, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, Borrower may replace such Lender in
accordance with Section 11.13.

 

3.07                        Survival. All of Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of Administrative Agent.

 

Article IV.
Unencumbered Properties

 

4.01                        Initial Unencumbered Properties. As of the Closing
Date, the Unencumbered Properties shall consist of the Initial Unencumbered
Properties.

 

39

--------------------------------------------------------------------------------


 

4.02                        Approvals.

 

(a)                                 Subject to the terms and conditions set
forth herein, Borrower may request that additional Properties be admitted into
the Unencumbered Asset Pool.

 

(b)                                 Borrower may also, at its election add
Properties to the Unencumbered Property Pool (including Properties that may have
previously been removed pursuant to Sections 4.03 or 4.05); provided that the
conditions contained in Article IV are satisfied. Borrower shall provide
Administrative Agent with a written request for a Property to be admitted into
the Unencumbered Property Pool. Such request shall be accompanied by information
regarding such Property (the “Property Information”) including the following, in
each case acceptable to Administrative Agent: (i) a general description of such
Property’s location, market, and amenities; (ii) a property description;
(iii) purchase information (including any contracts of sale and closing
statements); (iv) cash flow projections for the next twelve (12) months and
operating statements for at least the previous three (3) years or since opening
or acquisition by Borrower or a Subsidiary Guarantor, as applicable, if opened
or acquired less than three (3) years before such date; (v) a quality assurance
report or an inspection report; (vi) a copy of the most recent appraisal
obtained by Borrower, if any, of such Property; (vii) an Environmental
Assessment; (viii) title and survey information; and (ix) such other information
reasonably requested by Administrative Agent.

 

(c)                                  Each Property shall be subject to
Administrative Agent’s and Required Lenders’ approval to be admitted (or
re-admitted) into the Unencumbered Property Pool.

 

4.03                        Exclusion Event. After the occurrence of any
Exclusion Event, Required Lenders shall have the right in their sole discretion
at any time and from time to time to notify Borrower that, effective three
(3) Business Days after the giving of such notice and for so long as the
circumstances giving rise to such Exclusion Event exist, such Property shall no
longer be included in the Unencumbered Property Pool.

 

4.04                        Appraisals. Borrower shall provide to Administrative
Agent an Acceptable Appraisal of each Unencumbered Property once every twelve
(12) months during the term of this Agreement. If Borrower fails to provide any
such Acceptable Appraisal, then Administrative Agent will be entitled to engage
a third party appraiser, at Borrower’s expense, once during each twelve (12)
month period, to conduct an Acceptable Appraisal of each Unencumbered Property
or any part thereof; provided that, in addition to the foregoing, Administrative
Agent will be entitled to obtain additional Acceptable Appraisals of any
Unencumbered Property or any part thereof, at Borrower’s expense, if: (i) a
Default has occurred and is continuing at the time Administrative Agent orders
such appraisal; or (ii) an appraisal is required under applicable Law.

 

4.05                        Borrowing Base Release Provisions. At the request of
Borrower, an Unencumbered Property may be removed from the Unencumbered Property
Pool subject to the following conditions: (a)  no Default shall exist (unless
such Default relates solely to the Unencumbered Property to be removed from the
Unencumbered Asset Pool), result from, or be continuing after giving effect to
such release; and (b)  Administrative Agent shall receive satisfactory evidence
that, on a pro forma basis for the most recently completed fiscal period, after
giving effect to such release and any prepayment of the Obligations, Borrower is
in compliance with Sections 8.16 and 8.17.

 

40

--------------------------------------------------------------------------------


 

Article V.
Conditions Precedent to Credit Extensions

 

5.01                        Conditions of Initial Credit Extension. The
obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                                 Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies or digital copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Subsidiary Guaranty, sufficient in number for distribution to
Administrative Agent, each Lender and Borrower;

 

(ii)                                  a Note executed by Borrower in favor of
each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect;

 

(v)                                 a favorable opinion of DLA Piper LLP,
counsel to the Loan Parties, addressed to Administrative Agent and each Lender,
as to such matters concerning the Loan Parties and the Loan Documents as
Administrative Agent may reasonably request including due formation,
authorization, enforceability and no conflict with all provisions of the
Organization Documents of the Companies;

 

(vi)                              a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)                           a certificate signed by a Responsible Officer of
CIM Urban REIT and Borrower certifying (A) that the conditions specified in
Sections 5.02(a) and (b) have been satisfied, (B) that there has been no event
or circumstance since the date of the Audited Financial Statements that has had
or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, (C) the absence of any action, suit,
investigation or proceeding pending or, to the knowledge of any Loan Party,
threatened in any court or before any arbitrator or governmental authorities
related to

 

41

--------------------------------------------------------------------------------


 

Borrower or CIM Urban REIT that could reasonably be expected to have a Material
Adverse Effect, and (D) a calculation of the Maximum Consolidated Leverage Ratio
as of the last day of the fiscal quarter of the Companies most recently ended
prior to the Closing Date;

 

(viii)                        a duly completed Unencumbered Property Report and
Compliance Certificate as of the last day of the fiscal quarter of the Companies
ended on June 30, 2013, signed by a Responsible Officer of CIM Urban REIT; and

 

(ix)                              such other assurances, certificates,
documents, consents or opinions as Administrative Agent or Required Lenders
reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by Administrative Agent,
Borrower shall have paid all fees, charges and disbursements of counsel to
Administrative Agent (directly to such counsel if requested by Administrative
Agent) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                        Conditions to all Credit Extensions. The obligation
of each Lender to honor any Loan Notice (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of
Borrower and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, except for
changes in factual circumstances specifically and expressly permitted under this
Agreement and except that for purposes of this Section 5.02, (i) the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01 and (ii) the
representations and warranties contained in subsection (c) of Section 6.05 shall
be deemed to refer to the date of the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  After giving effect to such proposed Credit
Extension, the Total Outstandings as of such date shall not exceed the Maximum
Availability.

 

42

--------------------------------------------------------------------------------


 

(d)                            Administrative Agent shall have received a Loan
Notice in accordance with the requirements hereof.

 

(e)                             Borrower has borrowed all amounts available
under the Existing Facility Documents in excess of the sum of the Letter of
Credit Sublimit and the Swing Line Sublimit (as such terms are defined in the
Existing Facility Documents).

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

Article VI.
Representations and Warranties

 

Borrower represents and warrants to Administrative Agent and the Lenders that:

 

6.01                        Existence, Qualification and Power; Compliance with
Laws. Each Company (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

6.02                        Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. No Organization Document of any Loan Party or any
manager, member or general partner thereof contains any term, provision, or
other agreement that (a) except as expressly disclosed to Administrative Agent
and Lenders, requires the consent of any Person for any Loan Party’s execution,
delivery, or performance of the Loan Documents, (b) restricts the ability of any
Company to incur or Guarantee the Obligations or grant Liens in its Properties
or other assets to secure the Obligations, (c) would materially and adversely
impair the ability of any Loan Party to perform its respective obligations under
any Loan Document, (d) would have a material adverse affect on the legality,
validity, binding effect, or enforceability against any Loan Party of any Loan
Document, or (e) would materially and adversely impair any rights or remedies of
Administrative Agent or any Lender under the Loan Documents or applicable Law.

 

6.03                        Governmental Authorization; Other Consents. No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

43

--------------------------------------------------------------------------------


 

6.04                        Binding Effect. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                            The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of Borrower as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of Borrower as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness as and to the
extent required to comply with GAAP.

 

(b)                            The unaudited consolidated balance sheet of
Borrower dated June 30, 2013, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Borrower as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. Schedule 6.05 sets forth all material
indebtedness and other liabilities, direct or contingent, of Borrower as of the
date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness as and to the extent required to comply with GAAP.

 

(c)                             Since June 30, 2013, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

(d)                            The most recent consolidated forecasted balance
sheet and statements of income and cash flows of Borrower delivered pursuant to
Section 7.01(d) were prepared in good faith on the basis of the assumptions
believed to be reasonable at the time of preparation thereof, and represented,
at the time of preparation thereof, Borrower’s best estimate of its future
financial condition and performance.

 

6.06                        Litigation. There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of Borrower or
General Partner after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Company or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 6.06, either individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Company, of the matters described on Schedule 6.06.

 

6.07                        No Default. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

44

--------------------------------------------------------------------------------


 

6.08                        Ownership of Property; Liens. Each Company has good
record and marketable title in fee simple to, or valid leasehold interests in,
all property necessary or used in the ordinary conduct of its business, except
for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Unencumbered
Property is subject to any Liens, other than Permitted Liens.

 

6.09                        Environmental Compliance.

 

(a)                            The Companies conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 6.09, such Environmental Laws and claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)                            Except as specifically disclosed on Schedule
6.09, after due inquiry and investigation in accordance with good commercial or
customary practices to determine whether contamination is present on any
Unencumbered Property or elsewhere in connection with any activity on any
Unencumbered Property, without regard to whether Administrative Agent or any
Lender has or hereafter obtains any knowledge or report of the environmental
condition of any Unencumbered Property: (i) during the period of the applicable
Company’s ownership of each Unencumbered Property, such Unencumbered Property
has not been used for industrial or manufacturing purposes, for landfill,
dumping or other waste disposal activities or operations, for generation,
storage, use, sale, treatment, processing, recycling or disposal of any
Hazardous Material, for underground or aboveground storage tanks, or for any
other use that could give rise to the release of any Hazardous Material on such
Unencumbered Property in violation of applicable Laws and for which all removal
or remedial action required under applicable Laws has been completed and/or is
being undertaken pursuant to applicable Laws; to each Company’s knowledge, no
such use of any Unencumbered Property occurred at any time prior to the period
of the applicable Company’s ownership of such Unencumbered Property; and to each
Company’s knowledge, no such use on any adjacent property occurred at any time
prior to the date hereof; (ii) to each Company’s knowledge, there is no
Hazardous Material, storage tank (or similar vessel) whether underground or
otherwise, sump or well currently on any Unencumbered Property in violation of
applicable Laws; (iii) no Company has received any notice or has any knowledge
of any Environmental Claim or any completed, pending or proposed or threatened
investigation or inquiry concerning the presence or release of any Hazardous
Material on any Unencumbered Property or any adjacent property or concerning
whether any condition, use or activity on any Unencumbered Property or any
adjacent property is in violation of any Environmental Requirement for which
known liabilities remain outstanding; (iv) the present conditions, uses and
activities on each Unencumbered Property do not violate any Environmental
Requirement and the use of each Unencumbered Property which the applicable
Company (and each tenant and subtenant, if any) makes and intends to make of
each Unencumbered Property complies and will comply with all applicable
Environmental Requirements; (v) no Unencumbered Property appears on and to each
Company’s knowledge has never been on the National Priorities List, any federal
or state “superfund” or “superlien” list, or any other list or database of
properties maintained by any local, state or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; and (vi) no Company has ever applied for and
been denied environmental impairment liability insurance coverage relating to
any Unencumbered Property.

 

45

--------------------------------------------------------------------------------


 

6.10                        Insurance. The properties of the Companies are
insured with financially sound and reputable insurance companies not Affiliates
of any Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Companies operate.

 

6.11                        Taxes. The Companies have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Company that would, if made, have a Material Adverse
Effect.

 

6.12                             ERISA Compliance.

 

(a)                            Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)                            There are no pending or, to the best knowledge of
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected have a Material Adverse Effect.

 

(c)                             (i) No ERISA Event has occurred, and neither
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d) (2) of the Code) is sixty percent (60%) or higher
and neither Borrower nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below sixty (60%) as of the most recent
valuation date; (iv) neither Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

(d)                            Neither Borrower or any ERISA Affiliate maintains
or contributes to, or has any unsatisfied obligation to contribute to, or
liability under, any active or terminated Pension Plan

 

46

--------------------------------------------------------------------------------


 

other than (A) on the Closing Date, those listed on Schedule 6.12(d) and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

6.13                        Subsidiaries; Equity Interests. As of October 16,
2013, Borrower does not have any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 6.13. As of October 16, 2013, Borrower does
not have any direct or indirect equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 6.13.

 

6.14                        Margin Regulations; Investment Company Act.

 

(a)                                 Borrower is not engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 None of Borrower, any Person Controlling
Borrower, or any Subsidiary thereof is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

6.15                        Disclosure. Each of Borrower and General Partner has
disclosed to Administrative Agent and the Lenders all agreements, instruments
and corporate or other restrictions to which any Company is subject, and all
other matters known to them, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Company or General Partner to Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower and General Partner
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

6.16                        Compliance with Laws. Each Company is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

6.17                        Taxpayer Identification Number. Borrower’s true and
correct U.S. taxpayer identification number is set forth on Schedule 11.02.

 

6.18                        Unencumbered Properties.

 

(a)                                 Each Unencumbered Property complies with all
Laws, including all subdivision and platting requirements, without reliance on
any adjoining or neighboring property, except in such instances in which
(i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to result in a Material Property Event.

 

47

--------------------------------------------------------------------------------


 

(b)                                 The Improvements with respect to each
Unencumbered Property comply with all Laws regarding access and facilities for
handicapped or disabled persons, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (ii) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to result in a Material Property Event.

 

(c)                                  No Unencumbered Property is the subject of
any pending or, to any Loan Party’s knowledge, threatened adverse zoning
proceeding that would reasonably be expected to result in a Material Property
Event.

 

(d)                                 No Loan Party has directly or indirectly
conveyed, assigned, or otherwise disposed of, or transferred (or agreed to do
so) any development rights, air rights, or other similar rights, privileges, or
attributes with respect to any Unencumbered Properties, including those arising
under any zoning or property use ordinance or other Law, except where any of the
foregoing would not reasonably be expected to result in a Material Property
Event.

 

(e)                                  All utility services necessary for the use
of each Unencumbered Property and the Improvements and the operation thereof for
their intended purpose are available at the Unencumbered Property.

 

(f)                                   No Loan Party has made any contract or
arrangement of any kind the performance of which by the other party thereto
would give rise to any Lien or Negative Pledge on any Unencumbered Property.

 

(g)                                  Except as set forth on Schedule 6.18, no
Unencumbered Property is part of a larger tract of Property owned by any Loan
Party or otherwise included under any unity of title or similar covenant with
other Property not owned by a Loan Party and each Unencumbered Property
constitutes a separate tax lot or lots with a separate tax assessment or
assessments for such Unencumbered Property and the Improvements thereon,
independent of those for any other Property or improvements.

 

(h)                                 The current and anticipated use of each
Unencumbered Property complies in all material respects with all applicable
zoning ordinances, regulations, and restrictive covenants affecting the
Unencumbered Properties, all use restrictions of any Governmental Authority
having jurisdiction have been satisfied, and no violation of any Law or
regulation, which would reasonably be expected to result in a Material Property
Event, exists with respect thereto.

 

6.19                        Ground Leases. Except as set forth on Schedule 6.19
(as supplemented from time to time):

 

(a)                                 The Loan Parties have delivered true and
correct copies each Acceptable Ground Lease.

 

(b)                                 Each Acceptable Ground Lease is in full
force and effect.

 

(c)                                  To each Loan Party’s knowledge, (i) there
are no defaults or terminating events under any Acceptable Ground Lease by any
Loan Party or any ground lessor thereunder, and (ii) no event has occurred which
but for the passage of time, or notice, or both would constitute a default or
terminating event under any Acceptable Ground Lease except for such defaults or
terminating events specifically disclosed to Administrative Agent in writing.

 

48

--------------------------------------------------------------------------------


 

(d)                            All rents, additional rents, and other sums due
and payable under each Acceptable Ground Lease have been paid in full.

 

(e)                             No Loan Party nor the ground lessor under any
Acceptable Ground Lease has commenced any action or given or received any notice
for the purpose of terminating such Acceptable Ground Lease.

 

(f)                              Each Acceptable Ground Lease or a memorandum
thereof has been duly recorded.

 

(g)                             No Loan Party’s interest in any Acceptable
Ground Lease is subject to any Liens or any Negative Pledge other than the
ground lessor’s related fee interest and Liens for taxes not yet due and
payable.

 

(h)                            Each Loan Party’s interest in each Acceptable
Ground Lease is assignable to Administrative Agent upon notice to, but without
the consent of, the ground lessor thereunder (or, if any such consent is
required, then such consent has been obtained prior to the date hereof).

 

6.20                     Solvency. Each Loan Party is, individually and together
with its Subsidiaries on a consolidated basis, Solvent.

 

6.21                     [Reserved].

 

6.22                        OFAC. Neither Borrower nor any of its Subsidiaries:
(a) is a person named on the list of Specially Designated Nationals or Blocked
Persons maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (b) is (i) an agency of the government of a
country, (ii) an organization controlled by a country, or (iii) a person
resident in a country, in each case that is subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (c) to the knowledge of Borrower, derives any of its
assets or operating income from investments in or transactions with any such
country, agency, organization or person. To the knowledge of Borrower, none of
the proceeds from the Loans will be used to finance any operations, investments
or activities in, or make any payments to, any such country, agency,
organization, or person.

 

Article VII.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:

 

7.01                        Financial Statements. Borrower shall deliver to
Administrative Agent and each Lender, in substantially the form provided prior
to the date hereof or otherwise in form and detail reasonably satisfactory to
Administrative Agent and Required Lenders:

 

(a)                                 as soon as available, but in any event
within one hundred twenty (120) days after the end of each fiscal year of
Borrower (commencing with the fiscal year ended December 31, 2013), a
consolidated balance sheet of Borrower as at the end of such fiscal year, and
the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous

 

49

--------------------------------------------------------------------------------


 

fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

 

(b)                            as soon as available, but in any event within
forty-five (45) days after the end of each fiscal quarter of each fiscal year of
Borrower (commencing with the fiscal quarter ended September 30, 2013), a
consolidated balance sheet of Borrower as at the end of such fiscal quarter, the
related consolidated statements of income or operations for such fiscal quarter
and for the portion of Borrower’s fiscal year then ended, and the related
consolidated statements of changes in shareholders’ equity, and cash flows for
the portion of Borrower’s fiscal year then ended, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Borrower in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes (to the extent not otherwise prepared by Borrower); and

 

(c)                             as soon as available, but in any event within
thirty (30) days of filing, copies of the annual tax returns of Borrower; and

 

(d)                            as soon as available, but in any event at least
thirty (30) days after the end of each fiscal year of Borrower, forecasts
prepared by management of Borrower, in form satisfactory to Administrative
Agent, of consolidated balance sheets and statements of income or operations and
cash flows of Borrower on a monthly basis for the immediately following fiscal
year (including the fiscal year in which the Maturity Date occurs).

 

As to any information contained in materials furnished pursuant to
Section 7.02(e), Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in clauses (a) or (b) above at the times specified therein.

 

7.02        Certificates; Other Information. Borrower shall deliver to
Administrative Agent and each Lender, in form and detail satisfactory to
Administrative Agent and Required Lenders:

 

(a)                            concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal year ended December 31, 2013), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of Borrower (which delivery may,
unless Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

 

(b)                            concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal year ended December 31, 2013), a duly
completed Unencumbered Property Report together with operating statements and
rent rolls for each Unencumbered Property, in each case signed by the chief
executive officer, chief financial officer, treasurer or controller of Borrower
(which delivery may, unless Administrative Agent, or a Lender requests executed
originals, be by electronic

 

50

--------------------------------------------------------------------------------


 

communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(c)                             concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal year ended December 31, 2013), a duly
completed real estate schedule, in form and substance reasonably satisfactory to
Administrative Agent signed by the chief executive officer, chief financial
officer, treasurer or controller of Borrower (which delivery may, unless
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(d)                            promptly after any request by Administrative
Agent or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of Borrower by independent accountants in connection
with the accounts or books of any Company, or any audit of any of them;

 

(e)                             promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
Administrative Agent pursuant hereto; and

 

(f)                              promptly, such additional information regarding
the business, financial or corporate affairs of any Company, or compliance with
the terms of the Loan Documents, as Administrative Agent or any Lender may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (i) Borrower shall deliver paper copies of
such documents to Administrative Agent or any Lender upon its request to
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) Borrower shall notify Administrative Agent and each Lender (by telecopier
or electronic mail) of the posting of any such documents and provide to
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by Borrower with
any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Borrower hereby acknowledges that (a) Administrative Agent and/or the Arranger
will make available to the Lenders materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
so

 

51

--------------------------------------------------------------------------------


 

long as Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) with respect to any Borrower
Materials that are clearly and conspicuously marked “PUBLIC,” Borrower shall be
deemed to have authorized Administrative Agent, the Arranger, and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent and the Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, Borrower shall not be
under any obligation to mark any Borrower Materials “PUBLIC.”

 

7.03                        Notices. Borrower shall promptly, but in all cases
concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) and each Loan Notice, notify Administrative Agent:

 

(a)                            of the occurrence of any Default;

 

(b)                            of any (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Company; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Company and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Company, including
pursuant to any applicable Environmental Laws, in each case that has resulted or
would reasonably be expected to have a Material Adverse Effect;

 

(c)                             of the occurrence of any ERISA Event;

 

(d)                            any litigation, arbitration or governmental
investigation or proceeding instituted or threatened against an Unencumbered
Property, and any material development therein that has resulted or would
reasonably be expected to result in a Material Property Event;

 

(e)                             any actual or threatened Condemnation of any
portion of an Unencumbered Property, any negotiations with respect to any such
taking, or any Casualty or other loss of or substantial damage to any
Unencumbered Property that has resulted or would reasonably be expected to
result in a Material Property Event;

 

(f)                              any notice received by any Company with respect
to the cancellation, alteration or non renewal of any insurance coverage
maintained with respect to any Unencumbered Property that has resulted or would
reasonably be expected to result in a Material Property Event;

 

(g)                             any required permit, license, certificate or
approval with respect to any Unencumbered Property lapses or ceases to be in
full force and effect or claim from any person that any Unencumbered Property,
or any use, activity, operation or maintenance thereof or thereon, is not in
compliance with any Law that has resulted or would reasonably be expected to
result in a Material Property Event;

 

(h)                            of any material change in accounting policies or
financial reporting practices by any Company, including any determination by
Borrower referred to in Section 2.10(b); and

 

52

--------------------------------------------------------------------------------


 

(i)                                     any labor controversy pending or
threatened against any Loan Party or any contractor performing work on an
Unencumbered Property, and any material development in any labor controversy,
that has resulted or would reasonably be expected to result in a Material
Property Event or have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04                        Payment of Obligations. Borrower shall, and shall
cause each other Loan Party to, pay and discharge as the same shall become due
and payable: (a) all material tax liabilities, assessments and governmental
charges or levies upon a Loan Party or its properties or assets, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Loan Party; and (b) all lawful claims which, if unpaid, would by law become
a Lien upon any Unencumbered Property.

 

7.05                        Preservation of Existence, Etc. Borrower shall, and
shall cause each other Loan Party to: (a) preserve, renew and maintain in full
force and effect its legal existence and good standing (except that such Loan
Party shall have ten (10) days after such Loan Party first obtains knowledge
that such Loan Party is not in good standing to comply with this Section 7.05)
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

 

7.06                        Maintenance of Properties. Borrower, and shall cause
each other Loan Party to, keep the Unencumbered Properties in good order,
repair, operating condition, and appearance, causing all necessary repairs,
renewals, replacements, additions, and improvements to be promptly made, and not
allow any of the Unencumbered Properties to be misused, abused or wasted or to
deteriorate (ordinary wear and tear excepted). Notwithstanding the foregoing, no
Loan Party shall, without the prior written consent of Administrative Agent:
(a) remove from an Unencumbered Property any fixtures or personal property
except such as is replaced by an article of equal suitability and value or in
the event such fixtures or personal property are obsolete, if applicable,
replaced by an article of suitable replacement, in each case, owned by such Loan
Party, free and clear of any Lien (other than Permitted Liens); or (b) make any
structural alteration to an Unencumbered Property or any other alteration
thereto which impairs the value thereof.

 

7.07                        Maintenance of Insurance. Borrower shall:

 

(a)                                      Maintain, and cause each other Company
to maintain, with financially sound and reputable insurance companies not
Affiliates of any Company, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.

 

(b)                                      Obtain and maintain, or cause the
applicable Loan Party to obtain and maintain, at the applicable Loan Party’s
sole expense: (i) property insurance with respect to each

 

53

--------------------------------------------------------------------------------


 

Unencumbered Property, against loss or damage by fire, lightning, windstorm,
explosion, hail, tornado and such additional hazards as are presently included
in special form (also known as “all- risk”) coverage and against any and all
acts of terrorism and such other insurable hazards as Administrative Agent may
require, in an amount not less than one hundred percent (100%) of the full
replacement cost, including the cost of debris removal, without deduction for
depreciation and sufficient to prevent the applicable Loan Parties,
Administrative Agent, and Lenders from becoming coinsurers; (ii) if and to the
extent any portion of any Unencumbered Property or the Improvements is, under
the Flood Disaster Protection Act of 1973 (for purposes of this Section,
“FDPA”), as it may be amended from time to time, in a Special Flood Hazard Area,
within a Flood Zone designated A or V in a participating community, a flood
insurance policy in an amount required by Administrative Agent, but in no event
less than the amount sufficient to meet the requirements of applicable Law and
the FDPA, as such requirements may from time to time be in effect; (iii) general
liability insurance, on an “occurrence” basis against claims for “personal
injury” liability, including bodily injury, death, or property damage liability,
for the benefit of the applicable Loan Parties as named insureds and
Administrative Agent, for the benefit of Lenders, as additional insured;
(iv) statutory workers’ compensation insurance with respect to any work on or
about any of the Unencumbered Properties (including employer’s liability
insurance, if required by Administrative Agent), covering all employees and
contractors of each applicable Loan Party; and (v) such other insurance on the
Unencumbered Properties and endorsements as may from time to time be required by
Administrative Agent (including but not limited to soft cost coverage,
automobile liability insurance, business interruption insurance, or delayed
rental insurance, boiler and machinery insurance, earthquake insurance with
respect to any Unencumbered Property (where the probable maximum loss, as
reasonably determined by Administrative Agent, is greater than twenty percent
(20%) of the Appraised Value of such Unencumbered Property), wind insurance,
sinkhole coverage, and/or permit to occupy endorsement) and against other
insurable hazards or casualties which at the time are commonly insured against
in the case of premises similarly situated, due regard being given to the
height, type, construction, location, use and occupancy of buildings and
Improvements. All insurance policies with respect to all Unencumbered Properties
shall be issued and maintained by insurers, in amounts, with deductibles, limits
and retentions, and in forms reasonably satisfactory to Administrative Agent.
All insurance companies providing insurance required pursuant to this Agreement
or any other Loan Document with respect to the Unencumbered Property must be
licensed to do business in the state in which such Unencumbered Property is
located and must have an A. M. Best Company financial and performance ratings of
A-:IX or better. All insurance policies maintained, or caused to be maintained,
with respect to the Unencumbered Properties, except for general liability
insurance, shall provide that each such policy shall be primary without right of
contribution from any other insurance that may be carried, Administrative Agent
or any Lender and that all of the provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured. If any insurer which has issued a policy of hazard,
liability, or other insurance required pursuant to this Agreement or any other
Loan Document with respect to the Unencumbered Property becomes insolvent or is
the subject of any petition, case, proceeding or other action pursuant to any
Debtor Relief Law, or if in Administrative Agent’s reasonable opinion the
financial responsibility of such insurer is or becomes inadequate, then each
applicable Loan Party shall in each instance promptly upon its discovery thereof
or upon the request of Administrative Agent therefor, promptly obtain and
deliver to Administrative Agent a like policy (or, if and to the extent
permitted by Administrative Agent, acceptable evidence of insurance) issued by
another insurer, which insurer and policy meet the requirements of this
Agreement or such other Loan Document, as the case may be.

 

(c)                                  Cause all certificates of insurance or
other evidence of each initial insurance policy with respect to each
Unencumbered Property to be delivered to Administrative Agent on or

 

54

--------------------------------------------------------------------------------


 

prior to the date such Unencumbered Property is admitted into the Unencumbered
Property Pool, with all premiums fully paid current, and each renewal or
substitute policy (or evidence of insurance) shall be delivered to
Administrative Agent, with all premiums fully paid current, at least five
(5) Business Days before the termination of the policy it renews or replaces.

 

(d)                                 Pay all premiums on policies required
pursuant to this Section 7.07 as they become due and payable and, upon
Administrative Agent’s request, promptly deliver to Administrative Agent
evidence satisfactory to Administrative Agent of the timely payment thereof.

 

7.08                        Compliance with Laws. Borrower shall, and shall
cause each other Company to, comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

7.09                        Books and Records. Borrower shall, and shall cause
each other Company to, maintain: (a) proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Company; and (b) such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Company.

 

7.10                        Inspection Rights. Borrower shall, and shall cause
each other Company to, permit representatives and independent contractors of
Administrative Agent and each Lender to visit and inspect and photograph any of
its properties (including any Unencumbered Property), to examine its corporate,
financial and operating records, and all recorded data of any kind or nature,
regardless of the medium of recording including all software, writings, plans,
specifications and schematics, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the applicable Company; provided,
however, that when an Event of Default exists Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of Borrower at any time during normal
business hours and without advance notice.

 

7.11                        Use of Proceeds. Borrower shall use the proceeds of
the Credit Extensions for repayment of debt, the acquisition of Properties,
working capital, and other general corporate purposes not in contravention of
any Law or of any Loan Document.

 

7.12                        Environmental Matters. Borrower shall, and shall
cause each other Loan Party to:

 

(a)                                 Violations; Notice to Administrative Agent.

 

(i)                                     Keep the Unencumbered Properties free of
Hazardous Material to the extent such action would reasonably be expected to
result in a Material Property Event;

 

(ii)                                  Promptly deliver to Administrative Agent a
copy of each report pertaining to any Unencumbered Property or to any Loan Party
prepared by or on behalf of such Loan Party pursuant to any Environmental
Requirement; and

 

55

--------------------------------------------------------------------------------


 

(iii)                               Immediately advise Administrative Agent in
writing of any Environmental Claim or of the discovery of any Hazardous Material
on any Unencumbered Property, as soon as any Loan Party first obtains knowledge
thereof, including a full description of the nature and extent of the
Environmental Claim and/or Hazardous Material and all relevant circumstances.

 

(b)                                 Site Assessments and Information. If
Administrative Agent shall ever have reason to believe that any Hazardous
Material affects any Unencumbered Property, or if any Environmental Claim is
made or threatened, or if a Default shall have occurred and be continuing, then
if requested by Administrative Agent, then Borrower shall either (x) remove such
Unencumbered Property from the Borrowing Base pursuant to Section 4.05 or (y) at
Borrower’s expense, deliver to Administrative Agent within ten (10) days after
Administrative Agent’s request, an Environmental Assessment made after the date
of Administrative Agent’s request. Each Loan Party shall cooperate with each
consulting firm making any such Environmental Assessment and shall supply to the
consulting firm, from time to time and promptly on request, all information
available to such Loan Party to facilitate the completion of the Environmental
Assessment. If any Loan Party fails to furnish Administrative Agent within ten
(10) days after Administrative Agent’s request with a copy of an agreement with
an acceptable environmental consulting firm to provide such Environmental
Assessment, or if any Loan Party fails to furnish to Administrative Agent such
Environmental Assessment within ten (10) days after Administrative Agent’s
request, then Administrative Agent may cause any such Environmental Assessment
to be made at Borrower’s expense and risk. Administrative Agent and its
designees are hereby granted access to the Unencumbered Properties at any time
or times, upon reasonable notice (which may be written or oral), and a license
which is coupled with an interest and irrevocable, to make or cause to be made
such Environmental Assessments. Administrative Agent may disclose to interested
parties any information Administrative Agent ever has about the environmental
condition or compliance of the Unencumbered Properties, but shall be under no
duty to disclose any such information except as may be required by Law.
Administrative Agent shall be under no duty to make any Environmental Assessment
of any Unencumbered Property, and in no event shall any such Environmental
Assessment by Administrative Agent be or give rise to a representation that any
Hazardous Material is or is not present on any Unencumbered Property, or that
there has been or shall be compliance with any Environmental Requirement, nor
shall any Loan Party or any other Person be entitled to rely on any
Environmental Assessment made by Administrative Agent or at Administrative
Agent’s request. Neither Administrative Agent nor any Lender owes any duty of
care to protect any Loan Party or any other Person against, or to inform them
of, any Hazardous Material or other adverse condition affecting any Unencumbered
Property.

 

7.13                        Acceptable Ground Leases. Borrower shall, and shall
cause each other Loan Party to:

 

(a)                                 pay or cause to be paid all rents,
additional rents, and other sums required to be paid by the applicable Loan
Party, as tenant under and pursuant to the provisions of each Acceptable Ground
Lease;

 

(b)                                 diligently perform and observe in all
material respects all of the terms, covenants, and conditions each Acceptable
Ground Lease as tenant under such Acceptable Ground Lease; and

 

(c)                                  promptly notify Administrative Agent of
(i) the giving to any Loan Party of any notice of any default by such Loan Party
under any Acceptable Ground Lease and deliver to Administrative Agent a true
copy of each such notice, and (ii) any bankruptcy, reorganization, or

 

56

--------------------------------------------------------------------------------


 

insolvency of the landlord under any Acceptable Ground Lease or of any notice
thereof, and deliver to Administrative Agent a true copy of such notice;

 

7.14                        Reports and Testing. Borrower shall, and shall cause
each other Loan Party to, promptly (a) deliver to Administrative Agent copies of
all material reports, studies, inspections, and tests made on the Unencumbered
Properties, the Improvements, or any materials to be incorporated into the
Improvements, and (b) make such additional tests on the Unencumbered Properties,
the Improvements, or any materials to be incorporated into the Improvements as
Administrative Agent may reasonably require. In addition, Borrower shall, and
shall cause each other Loan Party to, immediately notify Administrative Agent of
any report, study, inspection, or test that indicates any material adverse
condition relating to the Unencumbered Properties, the Improvements, or any such
materials which would reasonably be expected to result in a Material Property
Event.

 

7.15                        Guaranties. Pursuant to the Subsidiary Guaranty,
Borrower shall cause each Subsidiary of Borrower that owns an Unencumbered
Property to (a) become a Subsidiary Guarantor by executing and delivering to
Administrative Agent the Subsidiary Guaranty (or an addendum thereto in the form
attached to the Subsidiary Guaranty), and (b) deliver to Administrative Agent
documents of the types referred to in Sections 5.01(a) (iii) , 5.01(a)(iv),
5.01(a)(vi), and 5.01(a) (vii) , together with a favorable opinion of counsel of
such Person, all such documentation and opinion to be in form, content and scope
reasonably satisfactory to Administrative Agent.

 

7.16                        [Reserved].

 

7.17                        Material Contracts. Borrower shall, and shall cause
each Loan Party to, perform and observe all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by Administrative Agent and, upon request of Administrative
Agent, make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, except, in
any such case, where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

7.18                        Further Assurances. Borrower shall, and shall cause
each Company to, promptly upon request by Administrative Agent, or any Lender
through Administrative Agent, (a) correct any material defect or error that may
be discovered in any Loan Document or in the execution or acknowledgment
thereof, and (b) do, execute, acknowledge, deliver, register and re-register any
and all such further acts, certificates, assurances and other instruments as
Administrative Agent, or any Lender through Administrative Agent, may reasonably
require from time to time in order to carry out more effectively the purposes of
the Loan Documents.

 

Article VIII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:

 

57

--------------------------------------------------------------------------------


 

8.01                        Liens. Borrower shall not, and shall not permit any
other Company to, directly or indirectly create, incur, assume or suffer to
exist any Lien upon any Unencumbered Property, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens securing Indebtedness existing on the
date hereof and listed on Schedule 8.01 and any renewals or extensions thereof,
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased, and (iii) the direct or any
contingent obligor with respect thereto is not changed;

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions, and other similar
encumbrances affecting any Property which do not in any case materially detract
from the value of such Unencumbered Property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Loan
Party;

 

(g)                                  Liens securing judgments not constituting
an Event of Default under Section 9.01(j);

 

(h)                                 Liens securing Indebtedness permitted under
Section 8.03(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(i)                                     any interest of a lessee of such
Unencumbered Property under Leases entered into in the ordinary course of the
applicable Loan Party’s business;

 

(j)                                    rights of lessors under Acceptable Ground
Leases; and

 

(k)                                 Liens securing Indebtedness under the
Existing Facility, provided that such Liens ratably secure the Obligations.

 

8.02                        Investments. Borrower shall not, and shall not
permit any other Company to, make any Investments, except:

 

(a)                                 Investments existing on the date hereof and
listed on Schedule 8.02;

 

58

--------------------------------------------------------------------------------


 

(b)                                 Investments held by a Company in the form of
cash equivalents;

 

(c)                                  advances to officers, directors and
employees of a Company in an aggregate amount not to exceed $2,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d)                                 Investments of any Company in (including
loans or advances to) any other Company;

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(f)                                   Guarantees permitted by Section 8.03;

 

(g)                                  Investments in income producing Properties
and Investments incidental thereto;

 

(h)                                 other Investments of the Companies in:
(i) marketable and non-marketable securities; (ii) unimproved land holdings;
(iii) investments in partnerships or joint ventures; (iv) mortgage note
receivables; (v) investment and non-investment grade commercial mortgage backed
securities; (vi) mezzanine loans; and (vii) construction in progress; provided
that the aggregate amount of all such Investments (valued at cost) shall not
exceed an amount equal to ten percent (10%) of the Total Asset Value at any
time;

 

(i)                                     Investments consisting of rights and
benefits under Indebtedness permitted by Section 8.03;

 

(j)                                    Investments by any Company in any
securities received by such Company in the ordinary course of business in
satisfaction or partial satisfaction of indebtedness from financially troubled
account debtors;

 

(k)                                 Investments by any Company in connection
with the exercise of rights or remedies afforded such Company, or obligations
imposed upon such Company, in connection with contractual obligations entered
into by such Company which are not otherwise prohibited hereby including the
exercise by any Company and/or the performance by any Company of any buy-sell,
put-call, forced-sale, or similar rights or obligations; and

 

(l)                                     Investments by any Company intended to
ensure the status of CIM Urban REIT, PMC Commercial and/or any other Subsidiary
of PMC Commercial or Borrower that has elected to be treated as a REIT, as a
REIT, in each case so long as (i) no Default is then-occurring or would result
from the making of such Investment and (ii) upon Administrative Agent’s request,
Borrower shall provide to Administrative Agent evidence that such Investment was
necessary to ensure such REIT status.

 

8.03                        Indebtedness. Borrower shall not, and shall not
permit any other Company to, create, incur, assume, or suffer to exist any
Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

59

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness existing on the date hereof and
listed on Schedule 8.03 and any renewals or extensions (but not increases or
refundings) thereof;

 

(c)                                  Guarantees, performance bonds,
indemnification obligations, and similar arrangements of any Company in respect
of Indebtedness otherwise permitted hereunder of any other Company;

 

(d)                                 obligations (contingent or otherwise) of any
Company existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                                  Indebtedness in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 8.01(h); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $1,000,000;

 

(f)                                   Indebtedness secured by Properties other
than Unencumbered Properties or the Equity Interests of any Subsidiary (other
than a Company that owns, directly or indirectly, an Unencumbered Property) of
the Company that is the borrower of such Indebtedness;

 

(g)                                  unsecured Indebtedness of any Company
(other than Borrower) to another Company; provided that if the Company that
incurs such unsecured Indebtedness is a Loan Party, then such unsecured
Indebtedness must be payable to a Loan Party;

 

(h)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, or in respect of netting
services, overdraft protections or otherwise in connection with deposit
accounts;

 

(i)                                     Indebtedness incurred for the purpose of
ensuring the status of CIM Urban REIT, PMC Commercial and/or any other
Subsidiary of PMC Commercial or Borrower that has elected to be treated as a
REIT, as a REIT, in each case so long as (i) no Default is then-occurring or
would result from the incurrence of such Indebtedness and (ii) upon
Administrative Agent’s request, Borrower shall provide to Administrative Agent
evidence that such incurrence of Indebtedness was necessary to ensure such REIT
status;

 

(j)                                    other unsecured Indebtedness constituting
ordinary course obligations (other than debt for borrowed money) in an aggregate
principal amount not to exceed $30,000,000 at any time outstanding; and

 

(k)                                 Indebtedness under the Existing Facility
Documents.

 

8.04                        Fundamental Changes. Borrower shall not, and shall
not permit any other Company to, merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (a “Fundamental Change”),
except that, so long as after

 

60

--------------------------------------------------------------------------------


 

giving effect thereto (including the application of any proceeds therefrom to
the Obligations) no Default exists:

 

(a)                                 any Subsidiary of Borrower may merge with
(i) Borrower, provided that Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries of Borrower, provided that
when any Subsidiary Guarantor is merging with another Subsidiary of Borrower,
the Subsidiary Guarantor shall be the continuing or surviving Person or the
surviving Subsidiary shall have become a Subsidiary Guarantor pursuant to
Section 7.15;

 

(b)                                 any Subsidiary of Borrower may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to Borrower or to another Subsidiary of Borrower; provided that if the
transferor in such a transaction is a Subsidiary Guarantor, then the transferee
must either be Borrower or be or become a Subsidiary Guarantor;

 

(c)                                  in connection with Dispositions by any
Company permitted by Section 8.05;

 

(d)                                 in connection with Investments by any
Company permitted by Section 8.02; and

 

(e)                                  Fundamental Changes which are determined to
be necessary for any Subsidiary of Borrower that has elected to be treated as a
REIT, to maintain its status as a REIT, so long as (i) no Default is
then-occurring or would result from such Fundamental Change and (ii) upon
Administrative Agent’s request, Borrower shall provide to Administrative Agent
evidence that such Fundamental Change was necessary to ensure such REIT status.

 

8.05                        Dispositions. Borrower shall not, and shall not
permit any other Company to, make any Disposition or enter into any agreement to
make any Disposition (that is not conditioned on Administrative Agent’s prior
written approval), except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
of Borrower to Borrower or to a wholly-owned Subsidiary of Borrower; provided
that if the transferor of such property is a Subsidiary Guarantor, the
transferee thereof must be Borrower or be or become a Subsidiary Guarantor;

 

(e)                                  Dispositions of Properties or other assets
so long as no Default exists or would result therefrom after giving effect
thereto including the application of any proceeds therefrom to the Obligations;

 

(f)                                   in connection with Dispositions permitted
by Section 8.04;

 

(g)                                  in connection with Liens permitted by
Section 8.01;

 

61

--------------------------------------------------------------------------------


 

(h)                                 leases, licenses, easements, covenants and
other occupancy and/or use agreements with respect to any Property entered into
in the ordinary course of business;

 

(i)                                     Dispositions pursuant to contractual
obligations relating to any Investment permitted by Section 8.02, including
Dispositions arising from “forced-sale,” “buy-sell,” “put- call” or similar
arrangements;

 

(j)                                    Dispositions arising in connection with a
Casualty affecting or Condemnation of any Property and/or in settlement of any
other matter pertaining to entitlements, zoning approvals or other discretionary
permits issued by any governmental authority; and

 

(k)                                 Dispositions determined to be necessary in
order for CIM Urban REIT, PMC Commercial and/or any other Subsidiary of PMC
Commercial or Borrower that has elected to be treated as a REIT, to maintain its
status as a REIT, in each case so long as (i) no Default is then- occurring or
would result from such Disposition and (ii) upon Administrative Agent’s request,
Borrower shall provide to Administrative Agent evidence that such Disposition
was necessary to ensure such REIT status.

 

8.06                        Restricted Payments. Borrower shall not, and shall
not permit any other Company to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)                                 each Subsidiary of Borrower may make
Restricted Payments to Borrower and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)                                 each Company may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)                                  each Company may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;

 

(d)                                 Borrower may make Restricted Payments to the
holders of its Equity Interests to the extent no Default is then-continuing or
will result from the making of such Restricted Payment;

 

(e)                                  any Company other than Borrower may make
Restricted Payments as may be necessary to ensure the status of it or its direct
or indirect owners, shareholders, partners, members and/or other beneficial
interest holders as a REIT; and

 

(f)                                   Borrower may make Restricted Payments as
may be necessary to ensure the status of it or its direct or indirect owners,
shareholders, partners, members and/or other beneficial interest holders as a
REIT to the extent no Default specified in Sections 9.01(h) or 9.01(i) or a
Default that has resulted in Administrative Agent exercising its remedies under
Section 9.02(b) is then-continuing or will result from the making of such
Restricted Payment.

 

62

--------------------------------------------------------------------------------


 

8.07                        Change in Nature of Business. Borrower shall not,
and shall not permit any other Company to, engage in any material line of
business substantially different from those lines of business conducted by the
Companies on the date hereof or any business substantially related or incidental
thereto.

 

8.08                        Transactions with Affiliates. Borrower shall not,
and shall not permit any other Company to, enter into any transaction of any
kind with any Affiliate of a Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Company as would be obtainable by such Company at the time in a comparable
arm’s length transaction with a Person other than an Affiliate. Notwithstanding
anything contained herein to the contrary:

 

(a)                                 any Company may enter into a contractual
arrangement with any other Company in relation to as may be necessary to ensure
payment and/or performance of obligations arising in connection with, and/or the
exercise of rights (such as buy-sell rights) with respect to, Investments
permitted by Section 8.02, Indebtedness permitted by Section 8.03, Fundamental
Changes permitted by Section 8.04, and Dispositions permitted by Section 8.05;
and

 

(b)                                 any Company may enter into agreements with
any other Company relating to leasing, property management, brokerage,
construction management, investment management and similar arrangements which
are on more favorable terms than may be achieved in an arm’s length transaction,
provided the same are not intended to circumvent any other restriction herein or
to otherwise alter the financial performance of any Company in order to ensure
continued compliance with the covenants in Sections 8.16 and 8.17.

 

8.09                        Burdensome Agreements. Borrower shall not, and shall
not permit any other Company to, enter into or permit to exist any Contractual
Obligation (other than the Loan Documents) that (a) constitutes a Negative
Pledge with respect to any Unencumbered Property or the Equity Interests in any
Company (other than Borrower) that owns an Unencumbered Property, or (b) limits
the ability of any Company to transfer ownership of any Unencumbered Property or
the Equity Interests in any Company (other than Borrower) that owns an
Unencumbered Property other than customary restrictions under Permitted Liens.

 

8.10                        Use of Proceeds. Borrower shall not use the proceeds
of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

8.11                        Unencumbered Properties. Borrower shall not, and
shall not permit any other Loan Party to:

 

(a)                                 use or occupy or conduct any activity on, or
allow the use or occupancy of or the conduct of any activity on any Unencumbered
Properties in any manner which violates any Law or which constitutes a public or
private nuisance or which makes void, voidable, or cancelable any insurance then
in force with respect thereto or makes the maintenance of insurance in
accordance with Section 7.07 commercially unreasonable (including by way of
increased premium);

 

(b)                                 without the prior written consent of
Administrative Agent, initiate or permit any zoning reclassification of any
Unencumbered Property or seek any variance under existing zoning ordinances
applicable to any Unencumbered Property or use or permit the use of any
Unencumbered Property in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or other Laws;

 

63

--------------------------------------------------------------------------------


 

(c)                                  without the prior written consent of
Administrative Agent, (i) impose any material easement, restrictive covenant, or
encumbrance upon any Unencumbered Property, (ii) execute or file any subdivision
plat or condominium declaration affecting any Unencumbered Property or
(iii) consent to the annexation of any Unencumbered Property to any
municipality;

 

(d)                                 without the prior written consent of
Administrative Agent, permit any drilling or exploration for or extraction,
removal or production of any mineral, hydrocarbon, gas, natural element,
compound or substance (including sand and gravel) from the surface or subsurface
of any Unencumbered Property regardless of the depth thereof or the method of
mining or extraction thereof;

 

(e)                                  cause, commit, permit or allow to continue
(i) any violation of any Environmental Requirement (A) by any Loan Party or by
any Person or (B) by or with respect to any Unencumbered Property or any use of
or condition or activity on any Unencumbered Property, or (ii) the attachment of
any environmental lien to any Unencumbered Property; or

 

(f)                                   place, install, dispose of or release, or
cause, permit, or allow the placing, installation, disposal, spilling, leaking,
dumping or release of, any Hazardous Material or storage tank (or similar
vessel) on any Unencumbered Property;

 

in each case to the extent that any of the foregoing would, individually or in
the aggregate, materially and adversely affect the value of any Unencumbered
Property.

 

8.12                        Acceptable Ground Leases. Borrower shall not, and
shall not permit any other Loan Party to, without the prior written consent of
Administrative Agent, assign or surrender the leasehold estate created by any
Acceptable Ground Lease or terminate or cancel any Acceptable Ground Lease or
modify, change, supplement, alter, or amend in any material respect any
Acceptable Ground Lease, either orally or in writing.

 

8.13                        Amendments of Organization Documents. Borrower shall
not, and shall not permit any other Company to, amend any of its Organization
Documents in any manner that would adversely affect any Loan Party’s ability to
pay its Obligations hereunder or materially and adversely impairs any rights or
remedies of Administrative Agent or any Lender under the Loan Documents or
applicable Laws.

 

8.14                        Accounting Changes. Borrower shall not, and shall
not permit any other Company to, make any change in (a) accounting policies or
reporting practices, except as required by or otherwise in accordance with GAAP,
or (b) fiscal year.

 

8.15                        Prepayments, Etc. of Indebtedness. Borrower shall
not, and shall not permit any other Loan Party to, prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
subordinated Indebtedness.

 

8.16                        Financial Covenants.

 

(a)                                 Maximum Consolidated Leverage Ratio.
Borrower shall not permit the Maximum Consolidated Leverage Ratio to, at any
time, exceed an amount equal to fifty percent (50%).

 

64

--------------------------------------------------------------------------------


 

(b)                                 Maximum Consolidated Recourse Debt
Limitation. Borrower shall not permit the Maximum Consolidated Recourse Debt
Ratio to, at any time, exceed an amount equal to twenty percent (20%).

 

(c)                                  Maximum Consolidated Secured Debt
Limitation. Borrower shall not permit the Maximum Consolidated Secured Debt
Ratio to, at any time, exceed an amount equal to thirty percent (30%).

 

(d)                                 Minimum Consolidated Fixed Charge Coverage
Ratio. Borrower shall not permit the Minimum Consolidated Fixed Charge Coverage
Ratio as of the last day of any fiscal quarter of the Companies to be less than
1.50 to 1.00.

 

(e)                                  Minimum Net Asset Value. Borrower shall not
permit Net Asset Value to, at any time, to be less than $1,000,000,000.

 

8.17                        Unencumbered Property Covenants.

 

(a)                                 Minimum Consolidated Unsecured Debt Service
Coverage Ratio. Borrower shall not permit the Minimum Consolidated Unsecured
Debt Service Coverage Ratio, as of the last day of any fiscal quarter of the
Companies, to be less than 2.50 to 1.00.

 

(b)                                 Occupancy. Borrower shall not permit:
(i) the aggregate Physical Occupancy Rate for all Unencumbered Properties to be
less than eighty percent (80%), or (ii) the Economic Leasing Percentage to be
less than seventy percent (70%) for each individual Unencumbered Property, or
(iii) the average Hotel Occupancy Rate to be less than sixty percent (60%) for
all Unencumbered Properties, which are hotel Properties, as of the last day of
any fiscal quarter of the Companies.

 

(c)                                  Minimum Unencumbered Properties. Borrower
shall not permit there to be less than five (5) Properties in the Unencumbered
Property Pool.

 

(d)                                 Maximum Availability. Borrower shall not
permit the sum of (i) the Total Outstandings plus (ii) the “Total Outstandings”
under, and as defined in, the Existing Facility to exceed forty percent (40%) of
the Unencumbered Asset Value as of any date.

 

Article IX.
Events of Default and Remedies

 

9.01                        Events of Default. Any of the following shall
constitute an Event of Default (each, an “Event of Default”):

 

(a)                                 Non-Payment. Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan, or (ii) within three (3) days after the same becomes due,
any interest on any Loan, or any fee due hereunder, or (iii) within five
(5) days after the same becomes due, any other amount payable hereunder or under
any other Loan Document; or

 

(b)                                 Specific Covenants. Any Company fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.01, 7.02, 7.05, 7.10, 7.11 or 7.15, or any Subsidiary Guarantor fails
to perform or observe any term, covenant, or agreement contained in the
Subsidiary Guaranty; or

 

65

--------------------------------------------------------------------------------


 

(c)                                  Notices. Borrower fails to perform or
observe any term, covenant or agreement contained in Section 7.03 and such
failure continues for ten (10) days; or

 

(d)                                 Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a), (b) or (c) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days, or if
such failure is capable of cure but not within thirty (30) days, such longer
period (but in no event to exceed an additional thirty (30) days) as may be
reasonably necessary to cure such failure so long as such Loan Party commences
such cure within the initial thirty (30) days and diligently pursues achieving
such cure; or

 

(e)                                  Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (without duplication of any
materiality qualifiers therein) when made or deemed made; or

 

(f)                                   Cross-Default. (i) any Loan Party
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Recourse Debt
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $20,000,000, or (B) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Non-Recourse Debt (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $40,000,000; or

 

(g)                                  Other Agreements. (i) any Loan Party
(A) fails to observe or perform any other agreement or condition relating to any
Recourse Debt (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $20,000,000, or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders or beneficiary or beneficiaries
of such Recourse Debt (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Recourse Debt to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Recourse Debt to be made,
prior to its stated maturity; or (B) fails to observe or perform any other
agreement or condition relating to any Non-Recourse Debt (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $40,000,000, or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders or beneficiary or beneficiaries of such Non-Recourse Debt (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Non-Recourse Debt to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such

 

66

--------------------------------------------------------------------------------


 

Non-Recourse Debt to be made, prior to its stated maturity or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which any Company is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as defined in such Swap Contract) under such Swap
Contract as to which any Company is an Affected Party (as defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by such Company
as a result thereof is greater than $20,000,000 and the same is not paid in
accordance with the terms thereof; or

 

(h)                                 Insolvency Proceedings, Etc. Any Loan Party
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(i)                                     Inability to Pay Debts; Attachment.
(i) Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(j)                                    Judgments. There is entered against any
Loan Party (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding $10,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(k)                                 ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $20,000,000, or (ii) Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $20,000,000; or

 

(l)                                     Invalidity of Loan Documents. Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect (unless such cessation would not affect the obligations of any applicable
Loan Party or the rights and remedies of Administrative Agent or any Lender, in
each case, in any material respect); or any Loan Party or any other Person
contests in any manner the validity or enforceability of any provision of Loan
Document; or any Loan Party denies that it has any or further liability or

 

67

--------------------------------------------------------------------------------


 

obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of Loan Document; or

 

(m)                             Change of Control. There occurs any Change of
Control; or

 

(n)                                 Existing Facility. There occurs an Event of
Default under and as defined in the Existing Facility Documents.

 

9.02                        Remedies Upon Event of Default. If any Event of
Default occurs and is continuing, Administrative Agent shall, at the request of,
or may, with the consent of, Required Lenders, take any or all of the following
actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower; and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it, the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of Administrative Agent or any Lender.

 

9.03                        Application of Funds. After the exercise of remedies
provided for in Section 9.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 9.02), any
amounts received on account of the Obligations shall, subject to the provisions
of Section 2.16, be applied by Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

68

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Article X.
Administrative Agent

 

10.01                 Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of Administrative Agent and the Lenders,
and neither Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

10.02                 Rights as a Lender. The Person serving as Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary thereof or other Affiliate
thereof as if such Person were not Administrative Agent hereunder and without
any duty to account therefor to the Lenders.

 

10.03                 Exculpatory Provisions. Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing,
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to Borrower or
any of its respective Affiliates that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrower or a Lender.

 

69

--------------------------------------------------------------------------------


 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

10.04                 Reliance by Administrative Agent. Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, Administrative Agent may presume that such condition
is satisfactory to such Lender unless Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.
Administrative Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

10.05                 Delegation of Duties. Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

10.06                 Resignation of Administrative Agent. Administrative Agent
may at any time give notice of its resignation to the Lenders and Borrower. Upon
receipt of any such notice of resignation, Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if Administrative Agent shall notify Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by Administrative Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender directly, until such time as Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed

 

70

--------------------------------------------------------------------------------


 

to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.08                 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Book Runners or Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent or a Lender hereunder.

 

10.09                 Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and Administrative Agent under Sections 2.09 and 11.04)
allowed in such judicial proceeding; and

 

(b)                            to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments authorized by such Lender to Administrative
Agent and, in the event that Administrative Agent shall consent to the making of
such payments directly to the Lenders, to pay to Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.09 and 11.04.

 

71

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize Administrative Agent to vote in respect
of the claim of any Lender in any such proceeding.

 

10.10                 Guaranty Matters. The Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person ceases to be a Subsidiary of Borrower as a result of a transaction
permitted by Section 8.04(a). Upon request by Administrative Agent at any time,
Required Lenders will confirm in writing Administrative Agent’s authority to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty pursuant to this Section 10.10.

 

Article XI.
Miscellaneous

 

11.01                 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(a)                                 waive any condition set forth in
Section 5.01 (other than Section 5.01(c)) without the written consent of each
Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or (subject to clause (iv) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Rate that would result in a reduction of any interest
rate on any Loan or any fee payable hereunder without the written consent of
each Lender directly affected thereby; provided, however, that only the consent
of Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of Borrower to pay interest at the Default Rate
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

 

(e)                                  change Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend,

 

72

--------------------------------------------------------------------------------


 

waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender; or

 

(g)                                  release all or substantially all of the
value of the Subsidiary Guaranty without the written consent of each Lender,
except to the extent the release of any Subsidiary Guarantor is permitted
pursuant to Section 10.10 (in which case such release may be made by
Administrative Agent acting alone);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document; and (ii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

11.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to Borrower or Administrative Agent,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to Borrower or any other Loan Party).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided

 

73

--------------------------------------------------------------------------------


 

that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication.
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON- INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR
OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of Borrower’s or Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc. Each of Borrower and
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to Borrower and
Administrative Agent. In addition, each Lender agrees to notify Administrative
Agent from time to time to ensure that Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the

 

74

--------------------------------------------------------------------------------


 

Platform and that may contain material non-public information with respect to
Borrower or its securities for purposes of United States Federal or state
securities laws.

 

(e)                                  Reliance by Administrative Agent and
Lenders. Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic Loan Notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender or Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (a) Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) Required Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of Required Lenders,
enforce any rights and remedies available to it and as authorized by Required
Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses. Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for Administrative Agent or any Lender), and shall pay all fees and

 

75

--------------------------------------------------------------------------------


 

time charges for attorneys who may be employees of Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b)                                 Indemnification by Loan Parties. Without
duplication or increase of the payment of costs contemplated by clause
(a) above, each Loan Party shall indemnify Administrative Agent (and any
sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Company, or any Environmental Liability related in any way to any Company, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Borrower or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if Borrower or such other Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders. To the extent
that Borrower or any other Loan Party for any reason fails to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to Administrative Agent (or any sub-agent thereof) or any Related Party thereof,
each Lender severally agrees to pay to Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) in its capacity as such, or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

 

76

--------------------------------------------------------------------------------


 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable Law, Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments. All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(f)                                   Survival. The agreements in this
Section shall survive the resignation of Administrative Agent, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside. To the extent that any payment by or
on behalf of Borrower is made to Administrative Agent or any Lender, or
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that none of Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Administrative Agent and each Lender (and any attempted assignment or
transfer by Borrower or any other Loan Party without such consent shall be null
and void) and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the

 

77

--------------------------------------------------------------------------------


 

extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $10,000,000 unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned;

 

(iii)                               Required Consents. No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of Borrower (such consent not to
be unreasonably withheld) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

(B)                               the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

78

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Assumption. The parties to each
assignment shall execute and deliver to Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons. No such
assignment shall be made (A) to Borrower or any of its Subsidiaries or
Affiliates, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register. Administrative Agent, acting
solely for this purpose as an agent of Borrower (and such agency being solely
for tax purposes), shall maintain at Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the

 

79

--------------------------------------------------------------------------------


 

“Register”). The entries in the Register shall be conclusive absent manifest
error, and Borrower, Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, Borrower or Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Administrative Agent and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

 

(e)                                  Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 3.01(e) as though it
were a Lender.

 

(f)                                   Certain Pledges. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

11.07                 Treatment of Certain Information; Confidentiality. Each of
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory

 

80

--------------------------------------------------------------------------------


 

authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations, (g) with the consent of
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower. For purposes of this
Section, “Information” means all information received from Borrower or any of
its Subsidiaries relating to Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Borrower or any of its Subsidiaries, provided that, in the case of
information received from Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Borrower or
any of its Subsidiaries, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

11.08                 Right of Setoff. If an Event of Default under
Section 9.01(a) shall have occurred and be continuing or upon acceleration of
the Obligations, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent and the Lenders,
and (y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section 11.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify Borrower and Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. For the avoidance of doubt, the set off
rights under this

 

81

--------------------------------------------------------------------------------


 

Section 11.08 granted to each Lender and each of their respective Affiliates
shall not apply with respect to any accounts of any Company that is not a Loan
Party.

 

11.09                 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11                 Survival of Representations and Warranties. Liability for
any inaccuracy of any representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by Administrative Agent and each Lender, regardless of any investigation
made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

 

11.12                 Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

11.13                 Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender, then
Borrower may, at its sole expense and effort, upon notice to such Lender and
Administrative Agent, require such

 

82

--------------------------------------------------------------------------------


 

Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 Borrower shall have paid to Administrative
Agent any expenses (including reasonable attorneys’ fees) incurred by
Administrative Agent in connection therewith;

 

(b)                                 such Lender shall have received payment of
an amount equal to one hundred percent (100%) of the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW. Pursuant to Section 5-1401 of
the New York General Obligations Law, the substantive laws of the State of New
York applicable to agreements made and to be performed entirely within such
state, without regard to the choice of law principles that might otherwise apply
(except to the extent the laws of another jurisdiction govern the creation,
perfection, validity, or enforcement of Liens under the Collateral Documents),
and the applicable federal laws of the United States of America, shall govern
the validity, construction, enforcement and interpretation of this Credit
Agreement and all of the other Loan Documents.

 

(b)                                 CHOICE OF FORUM, ETC.. BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN BOROUGH OF MANHATTAN IN NEW YORK CITY AND OF THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
CREDIT AGREEMENT OR IN ANY OTHER

 

83

--------------------------------------------------------------------------------


 

LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE. BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), Borrower and each other Loan Party acknowledges and agrees
that: (i)(A) the arranging and other services regarding this Agreement provided
by Administrative Agent and the Arranger are arm’s-length commercial
transactions between Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and Administrative Agent and the Arranger, on the
other hand, (B) each of Borrower and the other Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents;
(ii)(A) Administrative Agent, Arranger, and JPMorgan Chase Bank, N.A., as
Syndication Agent, each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(B) neither Administrative Agent, Arranger, nor JPMorgan Chase Bank, N.A., as
Syndication Agent, has any obligation to Borrower, any

 

84

--------------------------------------------------------------------------------


 

other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) Administrative Agent, Lenders
and the Arranger and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of Borrower, the
other Loan Parties and their respective Affiliates, and neither Administrative
Agent, Lenders nor the Arranger has any obligation to disclose any of such
interests to Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against Administrative Agent, the Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

11.18                 USA PATRIOT Act. Each Lender that is subject to the Act
(as hereinafter defined) and Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act. Borrower shall,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

11.19                 Time of the Essence. Time is of the essence of the Loan
Documents.

 

11.20                 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[Remainder of page intentionally blank. Signature pages follow.]

 

85

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

55,000,000

 

44.000000000

%

JPMorgan Chase Bank, N.A.

 

$

50,000,000

 

40.000000000

%

KeyBank, N.A.

 

$

20,000,000

 

16.000000000

%

Total

 

$

125,000,000

 

100.000000000%0000

 

 

 

 

 

 

00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01

 

INITIAL UNENCUMBERED PROPERTIES

 

Name

 

Property Owner

 

City, State

 

Property
Type

 

NRSF as
of 6/30/13

 

Hotel
Keys

 

Occupancy
(Office as
of 6/30/13
Hotels
YTD
through
6/30/13)
(%)

 

Book Value (in
thousands) as of
6/30/13

 

BB&T Center (200 S. College St.)

 

CIM Urban REIT Properties VIII, L.P.

 

Charlotte, NC

 

Office

 

553,056

 

N/A

 

81

%

$

116,382

 

260 Townsend

 

CIM Urban REIT Properties II, L.P.

 

San Francisco, CA

 

Office

 

64,414

 

N/A

 

100

%

$

32,300

 

Ordway Building (1 Kaiser)

 

CIM/Oakland 1 Kaiser Plaza, LP

 

Oakland, CA

 

Office

 

532,969

 

N/A

 

90

%

$

147,156

 

2101 Webster & Parking

 

CIM/Oakland Center 21, LP
CIM/Oakland 2353 Webster, LP (parking)

 

Oakland, CA

 

Office

 

472,871

 

N/A

 

90

%

$

145,495

 

Civic Center (500 W. Santa Ana Blvd.)

 

CIM Urban REIT Properties I, L.P.

 

Santa Ana, CA

 

Office

 

37,116

 

N/A

 

100

%

$

6,623

 

1333 Broadway

 

CIM/Oakland 1333 Broadway, L.P.

 

Oakland, CA

 

Office

 

239,801

 

N/A

 

82

%

$

50,550

 

Sacramento Sheraton Grand Hotel (1230 J St.)

 

CIM/J Street Hotel Sacramento, L.P.

 

Sacramento, CA

 

Hotel

 

N/A

 

503

 

74

%

$

130,291

 

Courtyard by Marriott Downtown Oakland (988 Broadway)

 

CIM/Oakland Downtown, L.P.

 

Oakland, CA

 

Hotel

 

N/A

 

162

 

73

%

$

24,318

 

Total:

 

 

 

 

 

 

 

1,900,227

 

665

 

 

 

$

653,115.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.05

 

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

 

Schedule of Material Indebtedness and other liabilities

CIM Urban REIT, LLC

(in ‘000s)

 

Investment

 

Asset Type

 

Total Project
Debt @ 6/30/2013

 

Interest Rate

 

Final Maturity

 

Counter Party

 

 

 

 

 

 

 

 

 

 

 

 

 

800 North Capitol Street

 

Office

 

$

65,733

 

6.30

%

9/10/2013

 

New York Life Insurance

 

370 L’Enfant Promenade

 

Office

 

28,960

 

7.66

%

12/1/2015

 

Met Life Real Estate Investment

 

830 1st Street NE

 

Office

 

46,000

 

4.50

%

1/5/2027

 

Prudential

 

Penn Field

 

Office

 

12,877

 

5.56

%

7/1/2015

 

Wells Fargo

 

211 Main Street

 

Office

 

36,029

 

6.65

%

7/15/2018

 

Northwestern Mutual Life

 

11600 Wilshire

 

Office

 

10,626

 

5.95

%

12/1/2013

 

Wells Fargo

 

11620 Wilshire

 

Office

 

34,990

 

5.06

%

9/1/2015

 

Bank of America

 

Dallas Apartments

 

Multi-Family

 

41,477

 

5.39

%

3/1/2021

 

Prudential

 

Memorial Hills Apartment Portfolio

 

Multi-Family

 

31,062

 

5.18

%

6/5/2021

 

Prudential

 

Mortgages payable

 

 

 

$

307,753

 

 

 

 

 

 

 

 

 

 

Liabilities @ 6/30/13

 

Unsecured revolving credit agreement dated 02/06/2012

 

$

56,000

 

Accounts payable and accrued expenses

 

14,589

 

Interest payable

 

1,353

 

Security deposits and deferred revenues

 

10,203

 

Tenant allowance payable

 

1,066

 

Investment management fee payable

 

5,527

 

Distributions payable

 

21,001

 

 

 

 

Contingencies @ 6/30/13

 

Scheduled future noncancelable minimum lease payments

 

$

131,671

 

 

 

 

 

Total Liabilities and Contingencies

 

$

549,163

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.09

 

ENVIRONMENTAL MATTERS

 

All matters disclosed in the following:

 

1.                                      Phase I Environmental Site Assessment,
dated as of February 10, 2006, prepared by Earth Tech, Inc., a California
corporation, as Project No. 91546.

 

2.                                      Environmental Site Assessment, dated as
of August 11, 2006, prepared by AllWest Environmental, Inc., a California
corporation, as Project No. 26188.20.

 

3.                                      Phase I Environmental Site Assessment,
dated as of January 17, 2007, prepared by Island Environmental, Inc., a Maryland
corporation, as Project No. 20673.

 

4.                                      Phase I Environmental Site Assessment,
dated as of June 29, 2007, prepared by EBI Consulting, Inc., a Massachusetts
corporation (“EBI”), as Project No. 21070027.

 

5.                                      Phase I Environmental Site Assessment,
dated as of January 23, 2008, prepared by EMG, a Maryland corporation (“EMG”),
as Project No. 86590.07R-004.048.

 

6.                                      Phase I Environmental Site Assessment,
dated as of February 11, 2008, prepared by EMG as Project No. 86590.07R-005.048.

 

7.                                      Phase I Environmental Site Assessment,
last revised as of April 30, 2008, prepared by Professional Service
Industries, Inc., a Delaware corporation, as Project PSI No. 583-8E003.

 

8.                                      Summary of Review of Environmental
Documents Oakland City Center Marriott Hotel, prepared by EBI, dated October 9,
2006.

 

9.                                      Phase I Environmental Site Assessment,
dated as of April 17, 2008, prepared by EMG, a Maryland corporation (“EMG”), as
Project No. 86590.07R-001.048.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

 

SUBSIDIARIES,
OTHER EQUITY INVESTMENTS

 

Part (a).                                                           
Subsidiaries.

 

Borrower owns, directly or indirectly, a 100% interest in the following
entities:

 

1.                                      47 East 34th Street (NY), L.P.

2.                                      47 East 34th Street (NY) GP, LLC

3.                                      CIM/980 9th Street (Sacramento), LP

4.                                      CIM/3636 McKinney Avenue (Dallas) LP

5.                                      CIM/3839 McKinney Avenue (Dallas), LP

6.                                      CIM/4200 Scotland Street (Houston), LP

7.                                      CIM/4649 Cole Avenue (Dallas), LP

8.                                      CIM/9901 La Cienega (LA), LP

9.                                      CIM/11600 Wilshire (Los Angeles), LP

10.                               CIM/11600 Wilshire (Los Angeles) GP, LLC

11.                               CIM/11620 Wilshire (Los Angeles), LP

12.                               CIM/11620 Wilshire (Los Angeles) GP, LLC

13.                               Galaxy 800 N. Capitol Owners, LLC

14.                               CIM/J Street Hotel Sacramento, Inc.

15.                               CIM/J Street Hotel Sacramento, LP

16.                               CIM/J Street Hotel Sacramento GP, LLC

17.                               MDH Capitol, LLC

18.                               CIM/Oakland 1 Kaiser Plaza, LP

19.                               CIM/Oakland 1333 Broadway GP, LLC

20.                               CIM/Oakland 1333 Broadway, LP

21.                               CIM/Oakland 1901 Harrison, LP

22.                               CIM/Oakland 1901 Harrison GP, LLC

23.                               CIM/Oakland 2353 Webster, LP

24.                               CIM/Oakland Center 21, LP

25.                               CIM/Oakland Downtown, Inc.

26.                               CIM/Oakland Downtown, LP

27.                               CIM/Oakland Office Portfolio, LP

28.                               CIM/Oakland Office Portfolio GP, LLC

29.                               CIM/Oakland Office Properties GP, LLC

30.                               CIM REIT Newco 1 GP, LLC

31.                               CIM REIT LP Newco 1, LP

32.                               CIM/Texas Apartments GP 1, LLC

33.                               CIM/Union Square 825 GP, LLC

34.                               Union Square 825 Property, LP

35.                               CIM/Union Square 941 GP, LLC

36.                               Union Square 941 Property, LP

37.                               Union Square Plaza Owner, LP

38.                               CIM/Union Square Plaza GP, LLC

39.                               CIM Urban Partners, L.P.

40.                               CIM Urban REIT 211 Main St. (SF) GP, LLC

41.                               CIM Urban REIT 211 Main St. (SF), LP

42.                               CIM Urban REIT Acquisition, LLC

 

--------------------------------------------------------------------------------


 

43.                               CIM Urban REIT GP I, LLC

44.                               CIM Urban REIT GP II, LLC

45.                               CIM Urban REIT GP III, LLC

46.                               CIM Urban REIT GP IV, LLC

47.                               CIM Urban REIT Properties I, LP

48.                               CIM Urban REIT Properties II, LP

49.                               CIM Urban REIT Properties III, LP

50.                               CIM Urban REIT Properties V, LP

51.                               CIM Urban REIT Properties VI, LP

52.                               CIM Urban REIT Properties VIII GP, LLC

53.                               CIM Urban REIT Properties VIII Holdings, LP

54.                               CIM Urban REIT Properties VIII, L.P.

55.                               CIM Urban REIT Properties IX, LP

56.                               CIM Urban REIT Properties X, LP

57.                               CIM Urban REIT Properties XI, LP

58.                               CIM Urban REIT Properties XII, LP

59.                               CIM Urban REIT Properties XIII, LP

60.                               WEH Capitol, LLC

61.                               CIM Wilshire (Los Angeles) Investor, LLC

62.                               CIM Wilshire (Los Angeles) Manager, LLC

63.                               CIM/9901 La Cienega (Los Angeles) Owner, LLC
(1)

 

Part (b).                                                                 Other
Equity Investments.

 

None.

 

--------------------------------------------------------------------------------

(1) CIM/9901 La Cienega (Los Angeles) Owner, LLC will be formed upon receipt of
an EIN from the Internal Revenue Service. Borrower will provide the exact name
and evidence of formation when available.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

UNENCUMBERED PROPERTY

 

The buildings located at 2101 Webster Street and 2100 Franklin Street in
Oakland, California share the same tax lot.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.19

 

GROUND LEASES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.01

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.02

 

INVESTMENTS

 

1.                                           The following Investments:

 

Borrower

List of Investments as of 6/30/13

(in ‘000)

 

Investment

 

Type

 

Cost

 

Book Value

 

7083 Hollywood Boulevard

 

Office

 

$

26,295

 

$

27,000

 

800 N Capitol Street

 

Office

 

124,200

 

137,012

 

370 L’Enfant Promenade

 

Office

 

190,747

 

215,298

 

260 Townsend

 

Office

 

24,122

 

32,300

 

830 1st Street NE

 

Office

 

82,972

 

121,061

 

BB&T Center

 

Office

 

128,905

 

116,382

 

Courtyard Oakland Downtown

 

Hotel

 

27,681

 

24,318

 

Civic Center Professional Plaza

 

Office

 

10,387

 

6,623

 

Penn Field

 

Office

 

38,763

 

38,661

 

Union Square

 

Office

 

301,331

 

304,446

 

L.A. Holiday Inn

 

Hotel

 

34,591

 

41,900

 

Sheraton Grand Hotel

 

Hotel

 

143,001

 

130,291

 

 

 

 

 

 

 

 

 

Lake Merritt Office Portfolio:

 

 

 

 

 

 

 

1333 Broadway

 

Office

 

52,495

 

50,550

 

1901 Harrison

 

Office

 

73,560

 

72,255

 

2101 Webster & 2353 Webster

 

Office/Parking

 

154,598

 

145,495

 

2100 Franklin

 

Office

 

48,164

 

56,503

 

Ordway

 

Office

 

143,137

 

147,156

 

 

 

 

 

 

 

 

 

980 9th Street

 

Office/Parking

 

105,236

 

119,780

 

211 Main Street

 

Office

 

114,077

 

190,001

 

Dallas Apartment Portfolio

 

Residential

 

65,115

 

84,161

 

Memorial Hills Apartments

 

Residential

 

51,152

 

66,558

 

11600 & 11620 Wilshire

 

Office

 

91,916

 

111,176

 

47 E 34th Street

 

Residential

 

66,890

 

93,194

 

Total

 

 

 

$

2,099,335

 

$

2,332,121

 

 

2.                                           All of the guaranties and
indemnities listed on Schedule 8.03 attached to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.03

 

EXISTING INDEBTEDNESS

 

Investment

 

Asset Type

 

Total Project
Debt @ 9/30/2013

 

Interest Rate

 

Final Maturity

 

Counter Party

 

370 L’Enfant Promenade

 

Office

 

28,960

 

7.66%

 

12/1/2015

 

Met Life Real Estate Investment

 

830 1st Street NE

 

Office

 

46,000

 

4.50%

 

1/5/2027

 

Prudential

 

Penn Field

 

Office

 

12,877

 

5.56%

 

7/1/2015

 

Wells Fargo

 

211 Main Street

 

Office

 

36,029

 

6.65%

 

7/15/2018

 

Northwestern Mutual Life

 

11620 Wilshire

 

Office

 

34,990

 

5.06%

 

9/1/2015

 

Bank of America

 

Dallas Apartments

 

Multi-Family

 

41,477

 

5.39%

 

3/1/2021

 

Prudential

 

Memorial Hills Apartment

 

 

 

 

 

 

 

 

 

 

 

Portfolio

 

Multi-Family

 

31,062

 

5.18%

 

6/5/2021

 

Prudential

 

Mortgages payable

 

 

 

$

231,395

 

 

 

 

 

 

 

Existing Facility

 

 

 

81,500

 

LIBOR + 1.25%

 

2/5/2016

 

Bank of America

 

Total Existing Indebtedness

 

 

 

$

312,895

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

CIM Urban Partners, L.P.

c/o CIM Group, Inc.

6922 Hollywood Blvd., Suite 900

Los Angeles, CA 90028

Telecopier: (323) 860-4901

Attention: General Counsel

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Marchell Hilliard

Telephone: (213) 621-4837

Telecopier: (213) 621-4831

Electronic Mail: marchell.hilliard@baml.com

 

Other Notices as Administrative Agent:

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Holly Du

Telephone: (213) 621-4869

Telecopier: (213) 621-4831

Electronic Mail: holly.du@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                        ,         

 

To:                                                        Bank of America,
N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August 28, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CIM Urban Partners, L.P., a Delaware limited
partnership, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of
Loans                                                                                                     
o  A conversion or continuation of Loans

 

1.                                           On
                                                                                
(a Business Day).

 

2.                                           In the amount of $
                                                            .

 

3.                                           Comprised of [Base Rate Loans]
[Eurodollar Rate Loans].

 

4.                                           For Eurodollar Rate Loans: with an
Interest Period of [1] [2] [3] [6] months.

 

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

By:

CIM Urban Partners GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
[                                ] or registered assigns (“Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by Lender to Borrower under
certain Credit Agreement, dated as of August 28, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

 

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Administrative Agent for the account of
Lender in Dollars in immediately available funds at Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guarantees of the Subsidiary Guarantors. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by
Lender shall be evidenced by one or more loan accounts or records maintained by
Lender in the ordinary course of business. Lender may also attach schedules to
this Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

PURSUANT TO SECTION 5.1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THIS NOTE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited partnership

 

 

 

By:

CIM Urban Partners GP, LLC, a California limited liability company, its General
Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

 

 

Amount of

 

Outstanding

 

 

 

 

 

 

 

 

 

End of

 

Principal or

 

Principal

 

 

 

 

 

Type of Loan

 

Amount of

 

Interest

 

Interest Paid

 

Balance This

 

Notation

 

Date

 

Made

 

Loan Made

 

Period

 

This Date

 

Date

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                     ,

 

To:                                                         Bank of America,
N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August 28, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CIM Urban Partners, L.P., a Delaware limited
partnership (“Borrower”), the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                        ] of Borrower, and that, as such, he/she
is authorized to execute and deliver this Compliance Certificate to
Administrative Agent on the behalf of Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      Borrower has delivered the year-end
audited financial statements required by Section 7.01(a) of the Agreement for
the fiscal year of the Companies ended as of the above date, together with the
reports and opinions of an independent certified public accountant required by
such sections.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                           Borrower has delivered the
unaudited financial statements required by Section 7.01(b) of the Agreement for
the fiscal quarter of Borrower ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
cash flows of Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes (to the extent not otherwise prepared by Borrower).

 

2.                                           The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Companies during the accounting period covered
by such financial statements.

 

3.                                           A review of the activities of the
Companies during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period
Borrower performed and observed all of its Obligations under the Loan Documents,
and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

1

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.                                           The representations and warranties
of Borrower contained in Article VI of the Agreement, and any representations
and warranties of any other Loan Party that are contained in any document
furnished at any time under or in connection with the Loan Documents, are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 7.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

 

5.                                           The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                      ,                  .

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                             
(“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

 

Section 8.03 —Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

A.                                    None, except as permitted by Section 8.03.

 

 

 

 

 

 

 

 

 

 

 

B.                                    Section 8.03(j) — Unsecured Indebtedness.

 

 

 

 

 

 

 

 

 

 

 

Other unsecured Indebtedness constituting ordinary course obligations (other
than debt for borrowed money) incurred by Borrower and Companies

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted: $30,000,000 at any time outstanding

 

 

 

 

 

 

 

 

 

II.

 

Section 8.16(a)— Maximum Consolidated Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.                                    All Indebtedness of the Companies, on a
consolidated basis as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

B.                                    Total Asset Value as of the Statement
Date:

 

$

 

 

 

 

 

 

 

 

 

 

C.                                    Maximum Consolidated Leverage Ratio (Line
II.A ÷ Line II.B):

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:  50%

 

 

 

 

 

 

 

 

 

III.

 

Section 8.16(b) — Maximum Consolidated Recourse Debt Limitation.

 

 

 

 

 

 

 

 

 

 

 

A.                                    All Recourse Debt of the Companies, on a
consolidated basis, as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

B.                                    Total Asset Value as of the Statement
Date:

 

$

 

 

 

 

 

 

 

 

 

 

C.                                    Maximum Consolidated Recourse Debt Ratio
(Line III.A ÷ Line III.B):

 

 

 

 

 

 

 

 

 

 

 

Maximum Permitted:  20%

 

 

 

 

 

 

 

 

 

IV.

 

Section 8.16(c) — Maximum Consolidated Secured Debt Limitation.

 

 

 

 

 

 

 

 

 

 

 

A.                                    All Secured Debt of the Companies, on a
consolidated basis, as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

B.                                    Total Asset Value as of the Statement
Date:

 

$

 

 

 

 

 

 

 

 

 

 

C.                                    Maximum Consolidated Secured Debt Ratio
(Line IV.A ÷ Line IV.B):

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:  30%

 

 

 

 

3

--------------------------------------------------------------------------------


 

V.

 

Section 8.16(d) — Minimum Consolidated Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.                                    Net Operating Income as of the Statement
Date:

 

$

 

 

 

 

 

 

 

 

 

 

B.                                    Consolidated Fixed Charges for the
Companies, on a consolidated basis, for the Calculation Period most recently
ended as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

C.                                    Minimum Consolidated Fixed Charge Coverage
Ratio (Line V.A ÷ Line V.B):

 

to 1.00

 

 

 

 

 

 

 

 

 

Minimum required: 1.50 to 1.00

 

 

 

 

 

 

 

 

 

VI.

 

Section 8.16(e) — Minimum Net Asset Value.

 

 

 

 

 

 

 

 

 

 

 

A.                                    Total Asset Value of the Companies, on a
consolidated basis, as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

B.                                    Total Liabilities as of the Statement
Date:

 

$

 

 

 

 

 

 

 

 

 

 

C.                                    Net Asset Value (Line VI.A - Line VI.B):

 

 

 

 

 

 

 

 

 

 

 

Minimum required:  $1,000,000,000

 

 

 

 

 

 

 

 

 

VII.

 

Section 8.17(a) — Minimum Consolidated Unsecured Debt Service Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.                                    Unencumbered Net Operating Income:

 

$

 

 

 

 

 

 

 

 

 

 

B.                                    Consolidated Unsecured Debt Service (Line
VII.B.1 x Line VII.B.2):

 

$

 

 

 

 

 

 

 

 

 

 

1.              All Unsecured Debt of the Companies as of the last day of such
Calculation Period:

 

$

 

 

 

 

 

 

 

 

 

 

2.              Debt Constant (based on a thirty (30) year, mortgage-style
principal amortization at an interest rate equal to the greatest of Line
VII.B.2.x, Line VII.B.2.y, and Line VII.B.2.z):

 

 

 

 

 

 

 

 

 

 

 

x.              10 year Treasury Bill yield plus 2.50%:

 

 

 

 

 

 

 

 

 

 

 

y.              7.00%

 

7.00%

 

 

 

 

 

 

 

 

 

z.               One-month Eurodollar interest rate plus Eurodollar Rate
Applicable Margin as of the Calculation Period:

 

 

 

 

 

 

 

 

 

 

 

C.                                    Minimum Consolidated Unsecured Debt
Service Coverage Ratio (Line VII.A ÷ Line VII.B):

 

to 1.00

 

 

 

 

 

 

 

 

 

Minimum required:  2.50 to 1.00

 

 

 

 

4

--------------------------------------------------------------------------------


 

VIII.

 

Section 8.17(b) — Occupancy Rate.

 

 

 

 

 

 

 

 

 

 

 

A.                                    Aggregate Occupancy Rate for all
Unencumbered Properties as of the Statement Date:

 

 

 

 

 

 

 

 

 

 

 

Minimum required:  80%

 

 

 

 

 

 

 

 

 

 

 

B.                                    Economic Leasing Percentage for each
individual Unencumbered Property as of the Statement Date:

 

 

 

 

 

 

 

 

 

 

 

Minimum required:  70%

 

 

 

 

 

 

 

 

 

 

 

C.                                    Average Hotel Occupancy Rate for all
Unencumbered Properties, which are hotel Properties, as of the Statement Date:

 

 

 

 

 

 

 

 

 

 

 

Minimum required:  60%

 

 

 

 

 

 

 

 

 

IX.

 

Section 8.17(c) — Minimum Unencumbered Properties.

 

 

 

 

 

 

 

 

 

 

 

A.                                    Number of Properties in the Unencumbered
Property Pool:

 

 

 

 

 

 

 

 

 

 

 

Minimum required:  5

 

 

 

 

 

 

 

 

 

X.

 

Section 8.17(d) — Maximum Availability.

 

 

 

 

 

 

 

 

 

 

 

A.                                    Total Outstandings:

 

 

 

 

 

 

 

 

 

 

 

B.                                    Total Outstandings under the Existing
Facility:

 

 

 

 

 

 

 

 

 

 

 

C.                                    Unencumbered Asset Value as of the
Statement Date:

 

 

 

 

 

 

 

 

 

 

 

D.                                    Unencumbered Asset Value as of the
Statement Date times 40%::

 

 

 

 

 

 

 

 

 

 

 

Required: Line X.A plus Line X.B is less than Line X.D

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](2) Assignor identified in item 1 below ([the] [each, an] “Assignor”)
and [the] [each](3) Assignee identified in item 2 below ([the] [each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](4) hereunder are several and not
joint.](5) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender] [their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor] [the respective Assignors] under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)] [the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the] [any] Assignor to [the] [any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the] [an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the] [any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the] [any]
Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language. If the assignment is from
multiple Assignors, choose the second bracketed language.

(3)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.

(4)                                 Select as appropriate.

(5)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

1

--------------------------------------------------------------------------------


 

2.                                          Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

3.                                          Borrower:                           
CIM Urban Partners, L.P., a Delaware limited partnership

 

4.                                          Administrative Agent:           Bank
of America, N.A., as the administrative agent under the Credit Agreement

 

5.                                          Credit
Agreement:                               Credit Agreement, dated as of
August 28, 2013, among CIM Urban Partners, L.P., a Delaware limited partnership,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent

 

6.                                          Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Aggregate
Amount of
Commitment
for all Lenders(8)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(9)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                     Trade
Date:                                          ](10)

 

Effective Date:                            , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(6)                                 List each Assignor, as appropriate.

(7)                                 List each Assignee, as appropriate.

(8)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(9)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(10)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

 

[Consented to and](11) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

Title:

 

 

 

[Consented to:](12)

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)                          To be added only if the consent of Administrative
Agent is required by the terms of the Credit Agreement.

(12)                          To be added only if the consent of Borrower and/or
other parties is required by the terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor. [The] [Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee. [The] [Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b) (iii) and (v) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.06(b) (iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the] [the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the] [such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon Administrative Agent, [the] [any] Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments. From and after the Effective
Date, Administrative Agent shall make all payments in respect of [the] [each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the] [the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the] [the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one

 

4

--------------------------------------------------------------------------------


 

instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. Pursuant to
Section 5.1401 of the New York General Obligations Law, this Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF UNENCUMBERED PROPERTY REPORT

 

Financial Statement Date:                                      ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August 28, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CIM Urban Partners, L.P., a Delaware limited
partnership (“Borrower”), the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [               ] of Borrower, and that, as such, he/she is
authorized to execute and deliver this Unencumbered Property Report to
Administrative Agent on the behalf of Borrower, and that:

 

The information relating to the Unencumbered Properties set forth on Schedule 1
attached hereto is true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                               ,                     .

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

UNENCUMBERED PROPERTY REPORT

 

SCHEDULE I

 

PREPARED ON [                 ]

FOR

THE PERIOD ENDING [                   ]

 

Unencumbered
Property Name

 

Address and
Location

 

Tenants

 

Total
Square
Footage /
Rooms

 

Physical /
Hotel
Occupancy
Rate

 

Economic
Leasing
Percentage

 

Appraised
Value

 

Net
Operating
Income
(reported for a
period of
months)

 

Date of
Acceptable
Appraisal

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All tenants listed on the attached rent roll

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Net Operating
Income /
Unencumbered Asset
Value

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[Reserved].

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SUBSIDIARY GUARANTY

 

ATTACHED.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF EXTENSION NOTICE

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This notice (the “Extension Notice”) is executed and delivered by CIM Urban
Partners, L.P., a Delaware limited partnership (“Borrower”), to Bank of America,
N.A. (“Administrative Agent”), pursuant that certain Credit Agreement, dated as
of August 28, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Borrower, the Lenders from
time to time party thereto, and Administrative Agent.

 

Borrower hereby notifies you that it elects to extend [the Initial Maturity Date
to the First Extended Maturity Date] [the First Extended Maturity Date to the
Second Extended Maturity Date] (the “Extension”). The Extension Fee is $
                                        .

 

In connection with the Extension elected hereby, Borrower hereby represents,
warrants, and certifies to Administrative Agent for the benefit of Lenders that:

 

(a)                                 This Extension Notice is being delivered at
least thirty (30) days prior to the [Initial Maturity Date] [First Extended
Maturity Date]; and

 

(b)                                 On or prior to the [Initial Maturity Date]
[First Extended Maturity Date], all requirements set forth in Section 2.14 of
the Agreement will be satisfied.

 

In the event that between the date hereof and the date of the Extension, any
event should occur which would reasonably be expected to have a Material Adverse
Effect or result in a Material Property Event, Borrower shall promptly notify
Administrative Agent.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE(S) FOLLOW(S).

 

1

--------------------------------------------------------------------------------


 

This Extension Notice is executed on                      , 201 . The
undersigned hereby certifies each and every matter contained herein to be true
and correct.

 

 

BORROWER:

 

 

 

 

 

CIM URBAN PARTNERS, L.P., a Delaware limited

 

partnership

 

 

 

By:

CIM Urban Partners GP, LLC, a California limited

 

 

liability company, its General Partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------